ANGOLA

1997 Model Production Sharing Agreement Between
Sociedade Nacional De Combustiveis De Angola - Unidade
Economica Estatal (Sonangol, U.E.E.) And Contractor
TABLE OF CONTENTS
Contracting Parties
Preamble
Article 1 Definitions... scsssssssssesssneesssesssssessssneecssonestensecssneceessneessanes

Article 2 Annexes to the Agreement.

Article 3 Object of the AgreeMent.......sssssssssssessssssessssssseessseesessees

Article 4 Nature of the Relation between the Parties...

Article 5 Duration of the AgreeMent.......csscsssesssseecssseessnseessssnenses
Article 6 Exploration Period.............sssssssssssessssssssesssegpesesssssseeesssesssseuees
Article 7 Production Period......eses:cseenieneninnnenenneninnntet
Article 8 Operator an... ecsscsssssssssssesseesseessessnecsssecsesssesssessneessecssneessaresss
Article 9 Operating Procedures DoCUMENE...........scsssesssseesssneeees
Article 10 Costs and Expenses.......ssccsssesssseesssssssnecssnessssessnseessssneests
Article 11 Recovery of Costs and Expenditures...
Article 12 Production Sharring......sssssssscsssssesscsnecessnerssceseessecennnees

Article 13 Lifting and Disposal of Crude Oil...

Article 14 Conduct of Operations.........ecsssssccssssessssseessssssnmecssssssseees
Article 15 Work Obligations During the Exploration Period........
Article 16 Exploration Work Programs and Budgete.............00000
Article 17 Commercial DisCOVery.........sscsssscccssnseesssnnescesnnetseecsenssees

Article 18 Development and Production Work Programs
and Budgets

Article 19 Production Programs.......sssssccsseecsecssesssssecssssssesceaeenss

Article 20 Guarantee. ........cesccesssesssessssessseessssessnecssessneesssteensesnsessneesnneeneess

Article 23 Conservation of Petroleum and Prevention of Loss...
Article 24 Records, Reports and Inspection.......rsccseessssssenneeees

Article 25 CONTRACTOR GROUP's Obligation to Purchase
SONANGOL's Crude Oil... sessscsssssssssssssssssesessecessessssnuansseeees

Article 26 Other Rights and Obligations Related to Crude Oil
DiSposall........ssssssssssssescssssseseesecersnssnscenssnnecsnscssssseeseessnseessesansesensses

Article 27 Unitization

Article 28 Transfer and Abandonment of ASSets..........cssssesesseen
Article 29 Natural Gas... cessssssssseesssssseesssssensssseccenesesseensentesssseesseneenes
Article 30 Operations for SONANGOL's Account (Sole Risk\.....
Article 31 Operating Committe........cssccssssssmssesessssessssneesneessssssssees
Article 32 Ownership of ASS€tS........sccccsssssecnssmeessesnsenssessneeensennnneeees

Article 33 Property and Confidentiality of Data... seen

Article 34 Responsibility for Losses and Damages...
Article 35 InSUrance........ssescsssscsssssecssssseeccenneensonenscanensssaeesseneessansensasenssasenseas

Article 36 Recruitment, Integration and Training of Angolan
Personne..oe.scssosssscsssssssscsssseessccessssnsseccessneeesecensnecesessueesccsssssseesesnty

Article 37 Fiscal Regime...
Article 38 Foreign Currency and Customs Regimes............
Article 39 ASSIQNMENE..........ssessssssseessssesssssssseecsessssssecesseeeserssseeessecseneene
Article 40 Termination of the AgreeMent.......sssssssssssessesssssssseess
Article 41 Confidentiality of the AgreeMent........ssssseseessssssseeses
Article 42 Arbitration ou... csssssssssssssseeesssssesssssseessneessssresssseessssessssnseeesseses
Article 43 Force Majeure...........sssssssssssssesscssssssssesseesseseesssessseessssensecenseeeee
OO  ——CSS

Article 45 Language..

Article 46 Offices and Service of Notice... csessssscsssssseecsesceneeeee

Article 47 Captions and Headings...

Article 48 Effectiveness.........sssssscssesssssescssesseessessecsecceesssseesseecseecssneees

ANNEXES
Annex A Description of the Contract Area
Annex B Map showing the Contract Area
Annex C Accounting and Financial Procedures
Annex D Corporate Guarantee

Annex E Financial Guarantee

w
Contracting Parties

This Agreement is made and entered into by and between:
on the one part:

SOCIEDADE NACIONAL DE COMBUSTIVEIS DE ANGOLA -
UNIDADE ECONOMICA ESTATAL (SONANGOL, U.E.E.) (hereinafter
referred to as "SONANGOL"), a State company with headquarters
in Luanda, Republic of Angola, created in accordance with Decree
Law No. 52/76 of June 9th, 1976,

and on the other part:

(hereinafter-referred to as "
"), a company organized and existi der the laws-of A
with an office and legal repre: séntatives. in tuianda, Republic of
Angola; : . %

Preamble

WHEREAS, by Decree-Law No. 9 of , 199
the Government of the Republic of Angola, in accordance with the
provisions of the Law Regulating Petroleum Activities, Law No.
13/78 of August 26th, 1978, has granted to SONANGOL an
exclusive concession for the mining rights for the survey,
Exploration, Development and Production of liquid and gaseous
hydrocarbons in the Concession Area of Block ;

WHEREAS, by Decree-Law No. / of , 199
the Government has authorized SONANGOL to enter into a
Production Sharing Agreement for Block ;

WHEREAS, SONANGOL, with a view to carrying out the Petroleum
Operations necessary to duly exercise such rights and in
compliance with the obligations deriving from the Concession
Decree-Law, wishes to sign a Production Sharing Agreement with

4
WHEREAS, SONANGOL on the one hand and on the
other hand have agreed that this Agreement will regulate their
mutual rights and obligations in the execution of said Petroleum
Operations;

WHEREAS, this Agreement is made and entered into on the basis

of the Concession Decree-Law the provisions of which constitute a

part of the rights and obligations of the Parties;

NOW, THEREFORE, SONANGOL ON THE ONE HAND, AND ;
, ON THE OTHER HAND AGREE AS FOLLOWS:

iMient, and unless otherwise
expressly stated in the text, certain.words and expressions used in
this Agreement shall have following meanings, it being
othe singular includes reference to

For the purposes of

the plural and vice-versa:

1. “Administration and Services" shall include, but not be limited
to, all activities in general management and common support
of Petroleum Operations such as direction, supervision and
related staff functions required for the overall management
of activities under the Agreement, including also, housing and
feeding of employees; transportation; warehousing; safety,
emergency and medical programs; community affairs; and
accounting and record keeping.

19. “Administration and Services Expenditures" means the
expenditures so defined in Annex C of the Concession Decree-
Law.

2. "Affiliate" means:

(a) a company or any other entity in which any of the
Parties holds, either directly or indirectly, the absolute
14.

50.

majority of the votes in the shareholders meeting or is
the holder of more than fifty per cent (50%) of the
rights and interests which confer the power of
management on that company or entity, or has the
power of management and control of such company or
entity;

(b) a company or any other entity which directly or
indirectly holds the absolute majority of votes at the
shareholders meeting or equivalent corporate body of
any of the Parties or holds the power of management
and control over any of the Parties;

atity in which either the
the respective
d interests which

(c) a company or any othe:
absolute majority ..-
shareholders meeti

\ yor indirectly, held by a
company or aiy othefr.éntity which directly or indirectly
holds the absdlute majority of votes at the
shareholders.. m sting or equivalent corporate body of
any of the: ‘Parties or holds the power of management
and control over any of the Parties.

"Agreement" or "the Agreement" or "this Agreement" means
this Production Sharing Agreement executed between
SONANGOL and CONTRACTOR GROUP, including its
Annexes.

"Angola" means the Republic of Angola.

"Appraisal" means the activity designed to estimate the
recoverable reserves in an accumulation as well as its
delimitation and shall include, but not be limited to,
geophysical and other surveys, the drilling and testing of
Appraisal Wells.

“Appraisal Well" means a Well drilled following a Commercial

Well to delineate the physical extent of the accumulation
penetrated by such Commercial Well, and to estimate the

6
60.

30.

7

17.

51.

accumulation's reserves and probable production rates.

“Approved Work Program and Budget" means either the
Exploration Work Program and Budget or the Development
and Production Work Program and Budget transmitted to
SONANGOL under Article 31, paragraph 12 or approved by
the Operating Committee under Article 31, paragraph 11, as
relevant.

“Associated Natural Gas" means Natural Gas which exists in
a reservoir in solution with Crude Oil and includes what is
commonly known as gas cap gas which overlies and is in
contact with Crude Oil.

sure for.liqtiids‘corresponding
to forty-two (42) United: States gallons ‘of Crude Oil, net of
basic sediment and Watérand corrécted to a temperature of
sixty degrees Fahrenheit 60°F}...

“Barrel" means the unit of.

"Commercial Discovery'rneans a discovery of a Petroleum
deposit judged . -by, CONTRACTOR GROUP to be worth
developing in ac rdance with the provisions of the
Agreement. °

“Commercial Well" means the first Well on any geological
structure which after testing in accordance with sound and
accepted industry production practices, and verified by
SONANGOL, is found through analysis of test results to be
capable of producing from a single reservoir not less than an
average rate of five thousand (5,000) Barrels of Crude Oil
per day.

CONTRACTOR GROUP shall have the right to request to
SONANGOL that a Well which is within the aforesaid criteria
is not to be deemed a Commercial Well. To exercise the right
CONTRACTOR GROUP shall timely provide SONANGOL with
the information which would indicate that in the particular
circumstances such Well should not be deemed a
Commercial Well. Among other factors consideration shall
be given to porosity, oil saturation and the reservoir
12.

16.

33.

recoverable reserves.

CONTRACTOR GROUP has the option to declare a Well a
"Commercial Well" at a producing rate below that one set
forth above where CONTRACTOR GROUP is of the opinion
that the accumulation may produce sufficient hydrocarbons
for CONTRACTOR GROUP to recover its costs and make a
reasonable return.

"Concessionaire" means SONANGOL as the title holder of the
mining’ rights of survey, Exploration, Development and
Production of liquid and gaseous hydrocarbons in the
Contract Area.

“Concession Decree-Law"

,199 app
published in the Di
Seriect, == "01 ===

“Contract Area" me
described in Annex A and shown on the map in Annex B
hereof, and theréaftér the whole or any part of such area in
respect of which; at any particular time, CONTRACTOR
GROUP continues to have rights and obligations under this
Agreement.

“Contract Year" means the period, and successive periods, of
twelve (12) consecutive Months according to the Gregorian
Calendar beginning on the Effective Date of this Agreement.

"CONTRACTOR GROUP" means ;
and , and their possible
assignees under Article 39, designated collectively except as
otherwise provided herein. The participating interests of the
entities constituting CONTRACTOR GROUP at the Effective
Date are:
%
47.

46.

23.

54.

18.

"Cost Recovery Crude Oil" means the Crude Oil so defined in
Article 11.

“Crude Oil" means any hydrocarbons produced from the
Contract Area which at a pressure of 14.7 psi and a
temperature of sixty degrees Fahrenheit (60°F) are ina liquid
state at the wellhead or separator or which are extracted
from Gas or casinghead gas in a plant. Such term includes
distillates and condensate.

“Customs Duties" means all charges, imposts or fees
established in the respective customs duties schedules, and
which are applicable to merchandise imported or exported
through customs. :

"Delivery Point" means. p 3. ‘the Angolan loading
facility at which Crudé;Oil reaches.:the inlet flange of the
lifting tankship's intake pipe, .o “such. ‘other point which may
be agreed by SONANGOL CONTRACTOR GROUP.

"Development" me e activity carried out after the
declaration of a ffimercial Discovery in the respective
Development Area: Such activity shall include, but not be
limited to:

(a) reservoir, geological and geophysical studies and
surveys;

(b) drilling of producing and injection wells;

(c) design, construction, installation, connection and initial
testing of equipment, pipelines, systems, facilities,
plants and related activities necessary to produce and
operate said wells, to take, save, treat, handle, store,
transport and deliver Petroleum,. and to undertake
repressuring, recycling and other secondary or tertiary
recovery projects.

“Development Area" means the extent of the whole area, as
far as the boundaries of the Contract Area permit, that may

Q

oe
48.

20.

52.

15.

44.

21.

42.

be capable of production from the deposit or deposits
identified in a Commercial Discovery and agreed upon by
SONANGOL and by CONTRACTOR GROUP following such
Commercial Discovery.

“Development Area Profit Oil" means the Crude Qil so
defined in Article 12.

“Development Expenditures" means the expenditures so
defined in Annex C of the Concession Decree-Law.

"Development Well" means a Well drilled for the purpose of
production or enhancing producti in, of Petroleum from a
Commercial Discovery, ine udes- Apprateal Wells
completed as producing or.in

“Effective Date" me:
following the Month ‘in thik

SONANGOL and CONTRACTO GROUP.
“Exploration” shall ing! de, but not be limited to, such
geological surveys and studies, aerial

' surveys and others a8 may be included in Approved Work

Programs and Budgets, and the drilling of such shot holes,
core holes, stratigraphic tests, Wells for the discovery of
Petroleum, and other related holes and Wells, and the
purchase or acquisition of such supplies, materials and
equipment which may be included in Approved Work
Programs and Budgets.

“Exploration Expenditures" means the expenditures so
defined in Annex C of the Concession Decree-Law.

“Exploration Period" means the period defined in Article 6.
“Exploration Well" means a Well drilled for the purpose of
discovering Petroleum, including Appraisal Wells to the

extent permitted by Article 17.

"Fiscal Year" means a period of twelve (12) consecutive
Months according to the Gregorian Calendar which coincides

£0
28.

32.

26.

13.

37.

34.

57.

35.

55.

36.

with the Civil Year and relative to which the presentation of
fiscal declarations is required under the fiscal or commercial
laws of Angola.

“Force Majeure" means the concept defined in Article 43,
paragraph 3 of this Agreement.

"Government" means the Government of the Republic of
Angola.

“Initial Exploration Phase" means the period of four (4)
Contract Years commencing with the Effective Date of the
Agreement pursuant to Article 6.

‘ept by Operator
ther transactions

"Joint Account" means thi
to record all receipts,.-e
which under the term: f the Agreement shall be shared
between the entities: constitutirig..CONTRACTOR GROUP in
proportion to their | partic! ating interests.

“Joint Operations". mearis all Petroleum Operations carried
out jointly in the Contract Area by CONTRACTOR GROUP,
excluding sole risk operations provided for in Article 30 of
the Agreement.

“Law" means the legislation in force in the Republic of Angola.

"Lifting Schedule" means the planned program of Crude Oil
liftings by each Party approved by the Operating Committee.

"Litigant" means SONANGOL or any entity constituting
CONTRACTOR GROUP participating in arbitration
proceedings pursuant to Article 42.

"Market Price" means the price determined for the valuation
of the Crude Oil produced from the Contract Area as
established in accordance with the provisions of Article 2 of
Annex C of the Concession Decree law.

"Month" means a calendar month pursuant to the Gregorian

pw
poo,
2g.

31.

39.

11.

40.

41.

45.

38.

25.

56.

Calendar.

“Natural Gas" or "Gas" means any hydrocarbons produced
from the Contract Area which at a pressure of 14.7 psi and a
temperature of sixty degrees Fahrenheit (60°F) are in a
gaseous state at the wellhead and includes both Associated
and Non-Associated Natural Gas, and all of its constituent
elements produced from any Well in the Contract Area and
all non-hydrocarbon substances therein. Such term shall
include residue gas.

“Non-Associated Natural Gas" means that part of Natural
Gas which is not Associated Natural.

"Operating Com
Article 31.

rN JANGOL or CONTRACTOR GROUP
ent.

“Party" means either.
as parties to this. Agree

"Parties" means both SONANGOL and CONTRACTOR GROUP
wherever jointly referred to.

"Petroleum" means Crude Oil of various densities, asphalt,
Natural Gas and all other hydrocarbon substances that may
be found in and extracted, or otherwise obtained and saved
from the Contract Area.

“Petroleum Operations" means the operations of
prospecting, Exploration, Appraisal, Development and
Production which constitute the object of the Agreement.

"Phase" means the Initial Exploration Phase or the
Subsequent Exploration Phase, as the case may be.

"Production" shall include, but not be limited to, the running,

servicing, maintenance and repair of completed Wells and of
the equipment, pipelines, systems, facilities and plants

£2
22.

43.

58.

62.

61.

24.

27.

49g.

59.

completed during Development. It shall. also include all
activities related to planning, scheduling, controlling,
measuring, testing and carrying out the flow, gathering,
treating, transporting, storing and dispatching of Crude Oil
and Gas from the underground Petroleum reservoirs to the
designated exporting or lifting location and all other
operations necessary for the production of Petroleum.

“Production Expenditures" means the expenditures so
defined in Annex C of the Concession Decree-Law.

“Production Period" means the period defined in Article 7.

larined profile of Crude Oil

“Production Schedule" means t! :
y..the Operating

output in Barrels per da
Committee in conjune .Development and
Production Work Pragrarn and Budget for each Development
Area, according ta: ‘the provisions of Article 18.

"Quarter" means a pefiod, of ‘three (3) consecutive Months
starting with the. first day of January, April, July or October
of each Civil Year. : ~~

"SONANGOL" means Sociedade Nacional de Combustiveis de
Angola Unidade Economica Estatal (SONANGOL, U.E.E.), an
Angolan State Company.

"State" means the State of the Republic of Angola.

“Subsequent Exploration Phase" means the additional period
of three (3) Contract Years after the Initial Exploration Phase
pursuant to Article 6.

‘Well" means a hole drilled into the earth for the purpose of
locating, evaluating, producing or enhancing production of
Petroleum.

"Work Program and Budget" means either an Exploration

Work Program and Budget or a Development and Production
Work Program and Budget.

L3
4.

"Year" or "Civil Year" means a period of twelve (12)
consecutive Months according to the Gregorian Calendar
beginning on January 1 and ending on December 31.

Article 2
Annexes to the Agresment

y’ the following

(a) Annex A- Déscription he‘Contract Area;

(b) Annex B- Map show ng the Contract Area;

(c) Annex C- Accoui ing and Financial Procedures;

(d) Annex D - Corporate Guarantee;

{e) Annex E - Financial Guarantee

In the event of discrepancy between the content or the form
of Annexes A and B referred to in paragraph 1, preference
will be given to Annex A.

In the event of discrepancy between the content or the form

of the Annexes referred to in paragraph 1 and the
Agreement, the provisions of the Agreement shall prevail.

Article 3
Object of the Agreement

The object of this Agreement is the definition, in accordance with
Law No. 13/78 of August 26, and other applicable legislation, of
the contractual relation in the form of the Production Sharing
Agreement between SONANGOL and CONTRACTOR GROUP which
envisions the execution of the Petroleum Operations in the
Contract Area.

Article 4
Nature of the Relation between the Parties

This Agreement shall not be construed as creating between the
Parties any entity with a separate juridical personality, or a
corporation, or a civil society, a joint ventiire or even a "conta em
participacao".

1. This Agreement shall continue to be in force until the end of
the last Production Period or, in case there is no Production
Period in the Contract Area, until the end of the Exploration
Period, unless prior to that date any event occurs that under
the Law or the applicable provisions of the Agreement
constitutes cause for its termination.

2. The extension of the Exploration. Period or Production
Periods referred to in the preceding paragraph beyond the
terms provided for in Articles 6 and 7 respectively shall be
submitted to the Government under the terms of the
Concession Decree-Law and other applicable legislation.

3. At the end of the Exploration Period, CONTRACTOR GROUP
shall terminate its activities in all areas within the Contract
Area which are not at such time part of a Development
Area(s); and, except as otherwise provided herein, this
Agreement shall no longer have any application to any portion
of the Contract Area not then part of a Development Area.

Article 6
Exploration Period

The Exploration Period shall be comprised of the Initial
Exploration Phase and, if applicable, the Subsequent
Exploration Phase as such period may be extended pursuant
to the terms of the Agreement and the Law. Aan Initial
Exploration Phase of four (4) Contract Years shall start from
the Effective Date. One (1) additional period of two (2)
Contract Years (the Subsequent. . Exploration Phase) shall
follow Ce Initial Exploration. ase, upon CONTRACTOR

Initial Exploration Phase and if,
by SONANGOL, CONTRACTOR

days before the end oJ
unless otherwise...

This Agreement...shall? be terminated if no Commercial
Discovery has been jmade in the Contract Area by the end of
the Initial Exploration Phase, or the Subsequent Exploration
Phase, if the same has been requested. However, the
Exploration Period may be extended for six (6) Months for
the completion of drilling and testing of any Well(s) actually
being drilled or tested at the end of the (| ) Contract
Year. Should any such Well be a Commercial Well,
CONTRACTOR GROUP will be given sufficient time, as
mutually agreed, up to a maximum of twelve (12) months, or
a longer period as agreed by SONANGOL, following the
conclusion of drilling and testing of the Commercial Well to
do Appraisal work. Should this work result in a Commercial
Discovery then a Development Area shall be granted
pursuant to Article 7.

Operations for the sole account of SONANGOL conducted
under Article 30 hereof shall not extend the Exploration
Period nor affect the term of this Agreement, provided that:

L&
(a) CONTRACTOR GROUP shall complete any works
undertaken for SONANGOL's sole risk and expense
even though the Exploration Period may have expired;

(b) CONTRACTOR GROUP's completion of such works shall
not extend CONTRACTOR GROUP's Exploration Period
or Agreement term except as in the case of
CONTRACTOR GROUP exercising the option right
mentioned in Article 30, paragraph 3 hereof;

(c) during the period CONTRACTOR GROUP is completing
such works, CONTRACTOR GROUP shall be given
authorization to continue such.sole risk operations and
shall be entitled to enefits available to
CONTRACTOR GROUP f
the term thereo

Article 7
Prodiétion Period

Following each: Commercial Discovery, so far as the
boundaries of the Contract Area permit, the extent of the
whole area capable of production from the deposit or
deposits identified in the Well that originated the
Commercial Discovery and its related Appraisal Wells, if any,
shall be agreed upon by SONANGOL and CONTRACTOR
GROUP. All of each agreed area shall then be converted
automatically into a Development Area with effect from the
date of Commercial Discovery. . Without prejudice to
paragraph 2 hereof, there shall be a Production Period for
each Development Area which shall be ( ) Years from
the date of Commercial Discovery in said Development Area.
In the event of Commercial Discoveries in deposits which
underlie and overlie each other, such deposits shall
constitute a single Development Area, and the area shall be
defined or redefined as necessary, as far as the boundaries
of the Contract Area permit, to incorporate all underlying and
overlying deposits.

id
Unless otherwise agreed by SONANGOL, any Development
Area will be considered automatically terminated and, except
as otherwise provided in the Agreement, the rights and
obligations in said Development Area shall be considered
terminated if within six (6) Years from the date of
Commercial Discovery in said Development Area the initial
lifting of Crude Oil from said Development Area has not been
lifted as part of a regular program of lifting in accordance
with the Lifting Schedule.

No later than twelve (12) Months before the end of the
Production Period, CONTRACTOR GROUP may request
SONANGOL to meet and discuss thé-terms and conditions of
the extension of the Production

CONTRACTOR G
extension.

Article 8
Operator

CONTRACTOR GROUP has the exclusive responsibility for
executing the Petroleum Operations, except as specified in
Article 30.

CONTRACTOR GROUP shall appoint as Operator to
execute, as such without profit nor loss, on CONTRACTOR
GROUP's behalf, all of the Petroleum Operations in the
Contract Area. SONANGOL's written approval shall be
necessary prior to any change of Operator.

Any agreement among the CONTRACTOR GROUP companies
regarding or regulating the Operator's conduct in relation to
this Agreement shall be made available to SONANGOL for
comment prior to execution thereof.

Operator will be subject to all of the specific obligations
established under this Agreement, the Concession Decree-

L8
Law and the Law.

In the event of the occurrence of any of the following,
SONANGOL can require CONTRACTOR GROUP to
immediately appoint another Operator:

(a) if the Operator, by action or omission, commits a
serious fault in carrying out its obligations and if this
fault is not remedied to the satisfaction of SONANGOL
within a period of twenty-eight (28) days with effect
from the date of receipt by the Operator of written
notice issued by SONANGOL requesting the Operator
to remedy such fault, or withisi-a, greater period of time
if so specified in the notice; :

h. Gdurt declaring the
| dissolution of the
suft-action taken in order to
‘any interim or conservatory
‘en, which prevents Operator from
ions under the Agreement;

' (b) if sentence has beer passed

bankruptcy, |i 1 i
Operator, of
obtain such declar:
measure has beeri

(c) if the Opekator undertakes the legal procedures
established to prevent bankruptcy, or without just
cause ceases payment to creditors;

(d) if the Operator terminates or if there is strong evidence
that it intends to terminate its activities or a significant
portion thereof, and, as a result fails to fulfill its
obligations under the Agreement.

For purposes of this Agreement, "serious fault" shall mean
inadequate performance by the Operator that violates the
technical rules generally accepted in the international
petroleum industry and/or the obligations under this
Agreement and the Law.

If CONTRACTOR GROUP,in accordance with paragraph 5,

does not comply with the obligation to appoint another
operator as provided in the preceding paragraph within thirty

id
(80) days from the date when SONANGOL gives due notice to
CONTRACTOR GROUP, then CONTRACTOR GROUP shall
appoint as Operator the entity so designated by SONANGOL
from the parties comprising CONTRACTOR GROUP, unless
none of such parties agrees to be Operator.

Article 9
Operating Procedures Document

SONANGOL and CONTRACTOR GROUP may sign a document (to
be designated as Operating Procedures Document) which will
regulate and interpret the contents of this Agreement. Any such
document would be agreed between the’ Parties and would be in
accordance with the provisions of this. Agreement and the Law.

Except as otherwise provid in the Agreement the costs and
expenses incurred in the, Pg troleum Operations, as well as any
losses and risks derived therefrom, shall be borne by the
CONTRACTOR GROUP, and SONANGOL shall not be responsible to
bear or repay any of the aforesaid costs.

Article 11
Recovery of Costs and Expenditures

1. CONTRACTOR GROUP shall recover all Exploration,
Development, Production and Administration and Services
Expenditures incurred under this Agreement by taking and
freely disposing of up to a maximum amount of per cent [

%) per Year of all Crude Oil produced and saved from
Development Areas hereunder and not used in Petroleum
Operations. Such Crude Oil is hereinafter referred to as
“Cost Recovery Crude Oil".

2. The expenditures referred to in the preceding paragraph
shall be recoverable only insofar as they are properly

20
incurred in the execution of the Petroleum Operations.
Notwithstanding the generality of this principle, all
expenditures relating to the Petroleum Operations which are
classified, defined and allocated in accordance with Annex C
shall be considered as properly incurred.

Exploration Expenditures incurred in the Contract Area shall
be recoverable from the unused balance of Cost Recovery
Crude Oil existing from each Development Area after
recovery of Development Expenditures, Production
Expenditures and Administration and Services Expenditures,
subject to the maximum amount of Cost Recovery Crude Oil
specified in paragraph 1 above In each Year such
Exploration Expenditures shall.be:recoverable first from any
Cost Recovery Crude Oil! balance obtained from the
Development Area hi ic ‘recent date of
Commercial Discovery: nd theriany balance of total
Exploration Expene itures not” ‘already recovered shall be
recoverable in sequence .ffomDevelopment Areas with the
next most recent dates Commercial Discovery.

Development Expendit res in each Development Area shall be
recovered only from Cost Recovery Crude Oil from that
Development Area. Development Expenditures in each
individual Development Area shall be multiplied by

( ) and the resulting amount shall be recoverable at the
rate of (| %) per Year in equal annual
installments starting in the Year in which such Expenditures
are incurred or the Year in which commercial production in
that Development Area commences, whichever occurs last.

Production Expenditures in each Development Area shall be
recovered only from Cost Recovery Crude Oil from that
Development Area in the Year in which such expenditures are
incurred or the Year in which commercial production in that
Development Area commences, whichever occurs last.

In the case that, in any given Year, recoverable costs,
expenses or expenditures exceed the value of Cost Recovery
Crude Oil from the relevant Development Area for such Year,
the excess shall be carried forward for recovery in the next

ill
succeeding Year or Years until fully recovered; but in no case
after the termination of the Agreement. In the event that
Development Expenditures for a Development Area are not
fully recovered within five (5) years after the commencement
of commercial production or within five (5) years after the
Year in which such Development Expenditures are incurred,
whichever is last, then CONTRACTOR GROUP's share of
Crude Oil shall be increased from Year six up to

(_ %) per Year to allow for the recovery of such unrecovered
expenditures, provided that CONTRACTOR GROUP has
fulfilled all of its contractual obligations to date.

If in any given Year, recoverable, costs, expenses or
expenditures are less than..th maximum value of Cost
Recovery Crude Oil the exc: ¢ome part of, and
included in the Developmenit Area it: Oil provided for in
Article 12. : :

For the purposes of valua' jon'of Cost Recovery Crude Oil, the
provisions of Article Annex C of the Concession Decree-
Law shall apply. .

For the purpose of this Agreement, the date on which
commercial production commences shall mean the date on
which the first shipment of Crude Oil is made under an
approved Lifting Schedule from the Development Area or the
Contract Area, as the case may be.

Article 12
Production Sharing

The total Crude Oil produced and saved in a Quarter from
each Commercial Discovery and its Development Area and
not used in Petroleum Operations less the Cost Recovery
Crude Oil from the same Development Area, as provided in
Article 11, shall be referred to as "Development Area Profit
Oil" and shall be shared between SONANGOL and
CONTRACTOR GROUP according to the after tax, nominal
rate of return achieved at the end of the preceding Quarter
by CONTRACTOR GROUP in the corresponding Development
Area as follows:

Beginning at the date ..
CONTRACTOR GROUP's rate

CONTRACTOR SONANGOL
CONTRACTOR GROUP's
nominal rate of return for Share -% Share - %
each Development Area
(percent per annum)
Less than
_ to less than
to less than
or more

Cammercial Discovery,
curn shail: be“determined at

the end of each Quarte! ‘on the bagis, of the accumulated

b)

c)

the sum of:

(i) | CONTRACTOR GROUP’s Cost Recovery Crude Oil
and share of Development Area Profit Oil actually
lifted in that Quarter and valued at the Market
Price;

(ii) Minus Petroleum Income Tax;

(iii) Minus Development Expenditures and Production
Expenditures.

For this computation, neither any expenditure incurred
prior to the date of Commercial Discovery for a
Development Area nor any Exploration Expenditure shall
be included in the computation of CONTRACTOR
GROUP's net cash flow.

The CONTRACTOR GROUP's net cash flows for each

23

GRO
Quarter are compounded and accumulated for each
Development Area from the date of the Commercial
Discovery according to the following formula:

ACNCF.. = {100% + DQ) x ACNCF. + NCFea

100%
where:
ACNCF = accumulated compounded net cash
flow
NCF = net cash flow
Da = quarterly compound rate (in percent)
ca = current Quarter
PQ =
The formula will .-bé Ss i using quarterly

compound rates %, which
correspond to. jal compound:rates ("DA") of %, %
and % respec ively as. réferred to in paragraph 1.

The CONTRACTOR GROUP's. rate of return in any given

Quarter for each Develdpiment Area shall be deemed to be

between the largest BA which yields a positive or zero

ACNCF and the smallest DA which causes the ACNCF to be

negative.

The sharing of Development Area Profit Oil between
SONANGOL and CONTRACTOR GROUP in a given Quarter
shall be in accordance with the scale in paragraph 1 above
using the CONTRACTOR GROUP's deemed rate of return as
per paragraph 3 in the immediately preceding Quarter.

In a given Development Area, it is possible for the
CONTRACTOR GROUP's deemed rate of return to decline as
a result of negative cash flow in a Quarter with the
consequence that CONTRACTOR GROUP's_ share of
Development Area Profit Oil would increase in the
subsequent Quarter.

Pending finalization of accounts, Development Area Profit Oil

shall be shared on the basis of provisional estimates, if
necessary, of deemed nominal rate of return as approved by

24
the Operating Committee. Appropriate adjustments shall be
subsequently effected in accordance with procedures to be
established by the Operating Committee.

Article 13
Lifting and Disposal of Crude Oil

It is the right and the obligation of each of the Parties to
separately take at the Delivery Point in accordance with the
Lifting Schedule and the procedures and regulations foreseen
in the following paragraphs of this Article, its respective
Crude Oil entitlements as determined in accordance with this
Agreement.

Each of the Parties (as for, CQNTRACTOR GROUP, each entity
constituting it) shall have the right t6” Rl ‘oceed separately to
the commercializatiort.and to the export of the Crude Oil to

the scheduled initial export of
Crude Oil from each Development Area, SONANGOL shall
submit to CONTRACTOR GROUP proposed procedures and
related operating regulations covering the scheduling,
storage and lifting of Crude Oil and any other type of
Petroleum produced from such Development Area(s). The
procedures and regulations shall be consistent with the
terms of this Agreement and shall comprehend the subjects
necessary to efficient and equitable operations including, but
not limited to: rights of the Parties, notification time,
maximum and minimum quantities, duration of storage,
scheduling, conservation, spillage, liabilities of the Parties,
throughput fees ‘and penalties, over and underlifting, safety
and emergency procedures as well as any other matters that
may be agreed between the Parties.

CONTRACTOR GROUP shall within thirty (30) days after
SONANGOL's submission set out in the preceding paragraph,
submit its comments on, and recommend any revisions to,
the proposed procedures and regulations. SONANGOL shall
consider these comments and recommendations and the

258
Parties shall, within sixty (60) days after CONTRACTOR
GROUP's said submission, agree on such procedures and
regulations.

In any event, the agreed lifting procedures and regulations
will comply with the Law.

In the case of more than one Development Area in the
Contract Area or more than one quality of Crude Oil in a
Development Area, SONANGOL and CONTRACTOR GROUP
shall, unless they mutually agree that the Crude Oils should
be co-mingled, lift from each Development Area Crude Oil
qualities in proportion to their respective total liftings from
the Contract Area. In determining: “these .proportions any
Petroleum belonging to SONANGOL as a. ésult of operations
for SONANGOL's account under Articl 30 shall be excluded.

Article-14
ct-of Operations

With due observance of legal and contractual provisions and
subject to the decisions of the Operating Committee,
CONTRACTOR GROUP shall act in the common interest of
the Parties and shall undertake the execution of the work
inherent in Petroleum Operations, in accordance with
professional norms and standards which are generally
accepted in the international Petroleum industry.

CONTRACTOR GROUP shall carry out the work inherent in
Petroleum Operations in an _ efficient, diligent and
conscientious manner and shall execute the Work Programs
and Budgets under adequate economic and _ technical
conditions, and in accordance with professional norms and
standards which are generally accepted in the international
Petroleum industry.

CONTRACTOR GROUP and its subcontractors shall:

(a) contract local contractors as long as the services they

ze
perform are similar to those available on the
international market and the prices of their services,
when subject to the same fiscal charges, are no more
than ten per cent (10%) higher compared to the prices
charged by foreign contractors for identical
performance;

(b) acquire materials, equipment, machinery and
consumable goods of national production, insofar as
their quantity, quality and delivery dates are similar to
those of such materials, equipment, machinery and
consumable goods available on the _ international
market. However, such :CQNTRACTOR GROUP's
obligation shall not apply. ise cases in which the

local prices for such-items +

been included:

CONTRACTOR GRO ‘shal solicit. competitive bids for any
work to be performed pursuant to an Approved Work
Program and Budget if such work is budgeted to exceed one
hundred fifty thousand U.S. dollars (U.S.$150,000) or such
higher amount as may be decided by the Operating
Committee. In analyzing such bids CONTRACTOR GROUP
shall select out of the bids which are acceptable to
CONTRACTOR GROUP, for technical and other operational
reasons, the bid with the lowest cost subject to the
provisions of paragraph 3 above and, after the first
Commercial Discovery, the approval of the Operating
Committee.

Operator shall entrust the management of Petroleum
Operations in Angola to a technically competent General
Manager and Assistant General Manager. The names of
such General Manager and Assistant General Manager shall,
upon appointment, be given to SONANGOL. The General
Manager and, in his absence, the Assistant General
Manager, shall be entrusted with sufficient powers to carry

a0
out immediately and be subject to all lawful written
instructions given to them by SONANGOL or the Government
or its or their representative, or any lawful regulations
gazetted or hereafter to be gazetted which are applicable to
the Petroleum Operations under this Agreement.

Except as is appropriate for the economic and efficient
processing of data and laboratory studies thereon in
specialized centers outside Angola, geological and
geophysical studies as well as any other studies related to
the performance of this Agreement, shall be made mainly in
Angola.

In the case of an emergency in the‘caurse of the Petroleum
Operations requiring an immediate™ action, CONTRACTOR
GROUP is authorized to tak { g
necessary for the prot ion: of humatt. life: and the interests
of the Parties. In “ease, CONTRACTOR GROUP shall
promptly inform soi N NGOL of all.actions so taken.

Any obligations which. to be observed and performed by
CONTRACTOR GRQUE ‘shall, if CONTRACTOR GROUP
comprises moré_ _than one entity, be joint and several
obligations.

Article 15
Work Obligations During the Exploration Period

Within the Initial Exploration Phase, CONTRACTOR GROUP
will conduct a seismic program covering kilometers
of profiles. This seismic program will begin within six (6)
months of the Effective Date, provided that an adequate
seismic vessel is available.

CONTRACTOR GROUP will drill to geological horizons defined
in the Approved Work Program and Budget four (4)

obligatory Exploration Wells on four (4) separate drillable
prospects within the Initial Exploration Phase.

In the event CONTRACTOR GROUP elects to extend the
Exploration Period into the Subsequent Exploration Phase,
CONTRACTOR GROUP shall be obligated to drill ( )
obligatory Exploration Wells (other than Appraisal Wells) to
geological horizons defined in the-Approved Work Program
and Budget.

In the event CONTRACTOR GROUP exceeds the minimum
work obligation as described in the preceding paragraphs
during the Initial Exploration Phase then such excess shall be
credited against the minimum work obligation for the
succeeding Exploration Phase.

In the event that CONTRACTOR GROUP does not satisfy the
minimum work obligations referréd to in this Article within
the times specified therei n, TRACTOR: -GROUP shall be

= td withdrawn from all of
2 verted into a Development

Area(s).

If CONTRACTOR... GR UP relinquishes its rights under this
Agreement before ompleting the seismic program referred
to in paragraph 1 above, CONTRACTOR GROUP shall be
obligated to pay SONANGOL an amount equal to million
U.S. dollars (U.S $ ,000,000). In addition, if CONTRACTOR
GROUP relinquishes its rights under this Agreement before
drilling the minimum number of Exploration Wells which it is
obligated to drill under the terms of this Article the
CONTRACTOR GROUP shall be obligated to pay SONANGOL
an amount equal to million U.S. dollars ($ ,000,000) for
each such Exploration Well not drilled.

CONTRACTOR GROUP shall be obligated to incur the
following minimum Exploration Expenditures:

Initial Exploration Phase US$
Subsequent Exploration Phase US$

Each Exploration Well referred to in this Article shall test all
productive horizons agreed to by SONANGOL and

29
CONTRACTOR GROUP, unless diligent test efforts consistent
with sound industry practices indicate that it is technically
impracticable to reach and/or test any such horizons.

9. During the drilling of Wells under this Agreement,
CONTRACTOR GROUP shall keep SONANGOL informed of the
progress of each Well, its proposals for testing and the
results of such tests, and at SONANGOL's request shall test
any additional prospective zones within the agreed Well
depth provided that such tests shall be consistent with
professional norms and standards which are generally
accepted in the international Petroleum industry and not
interfere with the safety and efficiency of the operations
planned by CONTRACTOR GROUP.: ‘Such tests shall be at
CONTRACTOR GROUP's ..experise and. Shall be credited
towards fulfilling the minimum ‘work cP

artiéle-16
Exploration Work Programs and Budgets

Within one (1) Month ‘c of Effective Date of this Agreement and
thereafter at least three (3) Months prior to the beginning of each
Contract Year during the Exploration Period cr at such other times
as may mutually be agreed by SONANGOL and CONTRACTOR
GROUP, CONTRACTOR GROUP shall prepare in reasonable detail
an Exploration Work Program and Budget for the Contract Area
setting forth the Exploration operations which CONTRACTOR
GROUP proposes to carry out during the first Contract Year and
during the ensuing Contract Year respectively. During the
Exploration Period such Work Program and Budget shall be at
least sufficient to satisfy CONTRACTOR GROUP's minimum
Exploration expenditure and Exploration Well obligations. The
Exploration Work Program and Budget shall be submitted to the
Operating Committee for review, advice or approval as the case
may be, in accordance with Article 31 and then carried out by
CONTRACTOR GROUP. After the first Commercial Discovery, the
Operating Committee will supervise and coordinate whether the
execution of the Approved Exploration Work Programs and
Budgets are within budgeted expenditures, or any approved
revisions which have been made thereto.

Article 17
Commercial Discovery

1. CONTRACTOR GROUP shall advise SONANGOL within thirty
(80) days after concluding the drilling and testing of an
Exploration Well, the results of the final tests of the Well and
whether such Well is a Commercial Well or not. The date of
this advice shall be the date of the declaration of the
Commercial Well, if such exists.

2. After the declaration of a Cont | Well, CONTRACTOR
GROUP may undertake the! Appraisal. ofthe’ discovery by
drilling one or more A al Wells to determine whether
such discovery can. Ssified as & Commercial Discovery.

3. Unless otherwise agreed SGNANGOL, not later than six
(6) Months after the..completion of the second Appraisal
Well, or twenty four {24) ‘Months after the declaration of the
Commercial Well, _ whichever i is earlier, CONTRACTOR GROUP
shall give written notice to SONANGOL indicating whether or
not the discovery is considered commercial. If CONTRACTOR
GROUP declares it a Commercial Discovery, then
CONTRACTOR GROUP shall proceed to develop the discovery
in accordance with the Law Regulating Petroleum Activities,
Law No. 13/78 of August 26, 1978. The date of
Commercial Discovery shall be the date on which
CONTRACTOR GROUP has declared by written notice to
SONANGOL the existence of a Commercial Discovery.

4. _ If the time period envisioned for declaration of a Commercial
Discovery extends beyond the Exploration Period, a
provisional Development Area shall be established for such
period as necessary to complete the Appraisal as per
paragraph 3 above. Such provisional Development Area shall
be of a shape and size which encompasses the geological
feature or features which would constitute the potential
Commercial Discovery. Such provisional Development Area
10.

shall be agreed by SONANGOL in writing.

If following the discovery of a Commercial Well, the
subsequent Appraisal Well or Wells are completed as
producing or injection Wells, their costs shall be treated as
part of the Development Expenditures for the purposes of
calculating the amount of Cost Recovery Crude Oil.

The costs of a Commercial Well, if completed as a producing
or injection Well, shall be treated as part of the Development
Expenditures for the purposes of calculating the amount of
Cost Recovery Crude Oil.

The costs of a Commercial Wi r’ Appraisal Well(s) not
completed as a producing oF injection Wellfs} shall be treated
as Exploration Expenditur r the .purposes of calculating
the amount of Cosi avery Crude: Gil.”

Any Commercial
expenditure obligati arovided in Article 15, but the
Appraisal Well(s)-..that “have been drilled following - the
discovery of a Commi rcial Well shall not count towards such
obligations.

There shall be no more than one Commercial Well in each
Development Area that counts toward such work obligations;
and it shall be the first Commercial Well in that Development
Area.

CONTRACTOR GROUP has the right to declare a Commercial
Discovery without first having drilled one or more
Commercial Wells.

Article 18
Development and Production Work Programs and Budgets

No later than ninety (90) days after the date of a Commercial
Discovery, CONTRACTOR GROUP shall prepare a revised
Exploration Work Program and Budget (if appropriate) and a
Development and Production Work Program and Budget for

fad

2
the remainder of the Year in which the Commercial Discovery
is made. No later than the fifteenth (15th) of August of each
Year (or such other date as may be agreed upon) thereafter,
CONTRACTOR GROUP shall prepare in accordance with
professional norms and standards which are generally
accepted in the international Petroleum industry an annual
Production Schedule, an Exploration and Production Work
Program and Budget [if applicable), and a Development and
Production Work Program and Budget, for the succeeding
Civil Year and may, from time to time propose revisions
thereto.

2. The Production Schedule and :‘the Development and
Production Work Program and,:Budget shall be formally
approved in writing by the,Qperating Committee and given to

2ACTOR GROUP: CONTRACTOR

ifid' obliged ‘toexecute the Approved

F i rk Programs and Budgets

and any approved revisioris thereto, under the supervision

and coordination of the’Qperating Committee as to whether
the same are within the budgeted expenditures.

Article 19
Production Programs

The Operating Committee shall approve a Lifting Schedule, not less
than ninety (90) days prior to January 1st and July 1st of each
Year following the commencement of production under the
approved Production Schedule, and shall furnish in writing to _
SONANGOL and CONTRACTOR GROUP, a forecast setting out the
total quantity of Petroleum that the Operating Committee
estimates can be produced, saved, transported and lifted
hereunder during each of the next four (4) Quarters in accordance
with practices generally accepted in the international Petroleum
industry. CONTRACTOR GROUP shall endeavor to produce in each
Quarter the forecast quantity. The Crude Oil shall be run to
storage, constructed, maintained and operated by CONTRACTOR
GROUP, and shall be metered or otherwise measured as required
to meet the purposes of this Agreement and the Law.

33
Article 20
Guarantees

The minimum Exploration work obligations shall be secured
by a financial guarantee substantially in the form as set out
in Annex E.

Such guarantee shall be given by CONTRACTOR GROUP not
later than three (3) months after the beginning of each
Phase of the Exploration Period.

The amount of such guarantee sha’
to ten million U.S. Dollars (U
obligatory Exploration .
addition, during the {nit
will be increased by...

) for the obligatory seismit
paragraph 1.

each Phase be equal

it. Exploraticn, Phase the guarantee
illion U:S,.dollars (U.S.$
‘program set forth in Article 15,

The amount of suc! rantee shall be reduced by million
US. dollars (U.S.$ ) during the Initial Exploration
Phase when the obligatory seismic program is completed and
by million U.S. dollars (US.$ ) when each of the
obligatory Exploration Wells for each Phase of the
Exploration Period is completed or for each amount paid in
accordance with Article 15, paragraph 6.

If, during any Year of any of the Phases of the Exploration
Period CONTRACTOR GROUP should be deemed to have
relinquished, as provided in Article 15, paragraph 5, all of the
Contract Area not converted to a Development Area(s),
CONTRACTOR GROUP shall forfeit the full amount of the
performance guarantee, reduced as provided for in
paragraph 4 of this Article.

Each of the entities comprising CONTRACTOR GROUP shall

also provide SONANGOL if so required by the latter with a
corporate guarantee substantially in the form shown in

34
Annex D hereof or such other form as -may be ‘agreed
between SONANGOL and each of such entities not later than
three (3) months after the Effective Date.

Article 21
Bonus

CONTRACTOR GROUP shall pay to SONANGOL as a cash
signature bonus the sum of million U.S. dollars (U.S.$
,000,000.00) on the Effective Date. This signature bonus
shall neither be recovered nor amorti
GROUP.

On or before the first day of the Month next following the date of
the declaration of each..Cémmercial Discovery and on each
anniversary thereof, CON! RACTOR GROUP shall pay. to
SONANGOL a surfade rental of three hundred U.S. dollars
(U.S$300) per square’ kilometer for the area covered by the
resulting Development Area(s). Such surface rental shall be
recovered as Production Expenditure by CONTRACTOR GROUP
against the Cost Recovery Crude Oil:

Article 23
Conservation of Petroleum and Prevention of Loss

1. CONTRACTOR GROUP shall adopt those measures which are
necessary and appropriate. and consistent with the
technology generally in use in the international petroleum
industry to prevent loss or waste of Petroleum above or
under the ground in any form during drilling, producing,
gathering and distributing, storage or transportation
operations.

2. Upon completion of the drilling of a producing Development

35
Well, CONTRACTOR GROUP shall inform SONANGOL of the
time when the Well will be tested and will subsequently
inform SONANGOL of the resulting estimated production
rate of the Well within fifteen (15) days after the conclusion
of such tests.

Petroleum shall not be produced from multiple independent
Petroleum productive zones simultaneously through one
string of tubing, except with the prior approval of
SONANGOL.

CONTRACTOR GROUP shall record data regarding the
quantities of Crude Oil, Natural Gas and water produced
Area. Such data shall be

Daily drilling records ahd graphic logs of Wells must show
the quantity and ‘type of cement and the amount of any other
materials used inthe Well for the purposes of protecting
Crude Oil, Natural Gas or fresh water bearing strata. Any
substantial change of mechanical equipment associated with
the Well after its completion shall be subject to the approval
of SONANGOL.

Article 24
Records, Reports and Inspection

CONTRACTOR GROUP shall prepare and, at all times while
this Agreement is in force, maintain accurate and current
records of its activities and operations in the Contract Area
and shall keep all information of a technical, economic,
accounting or any other nature developed through the
conduct of Petroleum Operations. Such records will be
organized in such a way as to allow for the prompt and
complete confirmation of costs and expenditure. All such
records and information will be kept at Operator's office in
Luanda.

SONANGOL, in exercising its activities under the terms of
this Agreement, shall have the right to free access at all
reasonable times to all data referred to in the preceding
paragraph. CONTRACTOR GROUP shall furnish SONANGOL,
in accordance with applicable regulations or as SONANGOL
may reasonably require, information and data concerning its
activities and operations under this Agreement. In addition,
CONTRACTOR GROUP shall provide SONANGOL with copies
of any and all data, including but not limited to, geological and
geophysical reports, logs and Well, Surveys, information and
interpretation of such data and-other‘information related to
LP's. possession.

condition possible: ‘a t presentati jortion of each sample of
cores and cuttings’taken, from: ells as well as a sample of
all fluids produced fro Exploration Wells, to be disposed of
or forwarded to SONANGOL or its representatives in the
manner directed by” SONANGOL. All samples acquired
by CONTRACTOR” GROUP for its own purposes shall be
considered available for inspection at any reasonable time by
SONANGOL or its representatives. CONTRACTOR GROUP
shall keep such samples for a period of thirty-six (86) Months
or, if before the end of such period, CONTRACTOR GROUP
withdraws from the Contract Area, then until the date of
withdrawal. Up to three (3) Months before the end of such
period, CONTRACTOR GROUP shall request instructions
from SONANGOL as to the destination for such samples. If
CONTRACTOR GROUP does not receive instructions from
SONANGOL by the end of such three (3) Month period then
CONTRACTOR GROUP is relieved of its responsibility to store
such samples.

Unless otherwise agreed to by SONANGOL, in the case of
exporting any rock samples outside Angola, samples
equivalent in size and quality shall, before such exportation,
be given to SONANGOL.

37
Originals of records and data can be exported only with the
permission of SONANGOL; provided, however, that original
magnetic tapes and any other data which must be processed
or analyzed outside Angola may be exported only if a
comparable record is maintained in Angola and further
provided that such exports shall be repatriated to Angola on
the understanding that they belong to SONANGOL. Copies of
records and data may be exported at any time subject to the
Law.

Subject to any other provisions of this Agreement,
CONTRACTOR GROUP shall permit, SONANGOL through
SONANGOL's duly authorized representatives or employees
to have full and complete acéess to the Contract Area at all
reasonable times with..thi fit to observe the operations
being conducted a Aspect all-agsets, records and data
kept by CONTE GROUP. SONANGOL's
representatives and employe in exercising the rights
under the precedin ce of this paragraph shall not
interfere with CONTRACTOR GROUP's operations. Without
prejudice to Article: 34, paragraph 2, SONANGOL shall be
responsible for any claims arising from acts of its employees
or consultants which arise out of the exercise of the rights
granted by this Article. CONTRACTOR GROUP shall grant to
said representatives and employees the same facilities in the
camp as those accorded to its own employees of similar
professional rank.

Article 25
CONTRACTOR GROUP's Obligation to Purchase SONANGOL's
Crude Oil

SONANGOL shall have the right to require CONTRACTOR
GROUP to purchase any part of SONANGOL's share of
production under normal commercial terms and conditions in
the international petroleum industry and at the Market Price
in force at the time the Crude Oil is lifted as established in
Article 2 of Annex C of the Concession Decree-Law.

38
The right referred to in the preceding paragraph shall be
exercised in accordance with the following procedure:

(a) Six (6) Months prior to the start of a Quarter
SONANGOL shall give written notice to the
CONTRACTOR GROUP that it requires CONTRACTOR
GROUP to purchase a specified quantity of Crude Oil to
be lifted ratably over a period of two (2) consecutive
Quarters; and

(b) CONTRACTOR GROUP's obligation to purchase Crude
Oil from SONANGOL will continue mutatis mutandis
from Quarter to Quarter after the initial two (2)
consecutive Quarters _u' d unles$-SONANGOL gives
CONTRACTOR GR “‘hotice of termination
which, subject te the above-mentioned minimum period,
shall take effe six (6}Mcinths after the end of the
Quarter in which su ritten notice was given.

Article 26
Other Rights and Obligations Related to Crude Oil Disposal

SONANGOL shall have the right upon six (6) Months' written
notice to buy from CONTRACTOR GROUP Crude Oil from the
Contract Area equivalent in value to the Petroleum Income
Tax due by CONTRACTOR GROUP to the Ministry of Finance,
i.e. fifty per cent (50%) of CONTRACTOR GROUP's share of
Development Area Profit Oil (as determined in accordance
with Article 12). Such purchases by SONANGOL shall be at
the Market Price applicable to such Crude Oil. SONANGOL
shall provide CONTRACTOR GROUP with not less than three
(8) Months advance written notice of its intention to cease to
exercise its right under this paragraph.

Payment by SONANGOL to CONTRACTOR GROUP for each
purchase of Crude Oil under paragraph 1 above shall be
made two (2) working days before due date of the relevant
amount of Petroleum Income Tax to the Ministry of Finance.

pare)

ow
Any unpaid amount, plus interest as specified in Annex C
hereto, shall be paid in kind to CONTRACTOR GROUP by
SONANGOL out of SONANGOL's next Crude Oil entitlement,
valued at the Market Price applicable to such Crude Oil.

If, in any Year, CONTRACTOR GROUP's total share of Crude
Oil comprising Cost Recovery Crude Oil and Development
Area Profit Oil, less any Crude Oil acquired or received from
CONTRACTOR GROUP by SONANGOL under this Article and
by the Government under the Concession Decree-Law, is less
than forty nine percent (49%) of total Crude Oil estimated to
be produced and saved in the Contract Area, CONTRACTOR
GROUP shall have the right to buy arid lift the corresponding
balance of Crude Oil in the succeeding Year.

In the event that CONTR: \CTOR GROUP exercises all or any
part of such right, thebalance .of- -Grude Oil necessary to
satisfy. CONTRACH “GROUP's:" right shall be sold to
CONTRACTOR GROUP by SONANGOL at the Market Price in
accordance with the f ing procedures:

(a) Six (6) Mo "prior to the start of a Quarter
CONTRACTOR GROUP shall give written notice to
SONANGOL that it requires SONANGOL to sell a
specified quantity of Crude Oil, which quantity may be
expressed either in Barrels or a percentage of total
production, to be lifted ratably over a period of two (2)
consecutive Quarters; and,

(b) SONANGOL's obligation to sell Crude Oil will continue
mutatis mutandis from Quarter to Quarter after the
initial two (2) consecutive Quarters until and unless
CONTRACTOR GROUP gives SONANGOL written notice
of termination or revision of quantities which, subject to
the above-mentioned minimum period, shall take effect
six (6) Months after the end of the Quarter in which
such written notice was given.

In the event of conflict between CONTRACTOR GROUP's right
in paragraph 3 above and SONANGOL's right in paragraph 1

40
above, CONTRACTOR GROUP's right in paragraph 3 above
shall have priority.

The fulfillment of the obligation to satisfy the Government's
right as per Article 8 of the Concession Decree-Law shall be
shared between SONANGOL and CONTRACTOR GROUP in
proportion to their respective net shares of production
during the period concerned (CONTRACTOR GROUP's net
share being its share according to Articles 11 and 12 less
the quantities delivered to SONANGOL under paragraph 1
above and SONANGOL's net share being its share according
to Article 12, plus the said quantities delivered to it under
paragraph 1 above).

In the event of there ‘are. Petfoleum deposits capable of
commercially viable development, which extend beyond the
Contract Area, and where other entities have agreements for
the exploration a oduction of Petroleum with a similar
unitization provisién, SONANGOL may, by means of written
notice addressed to CONTRACTOR GROUP and said other
entities, require that the Petroleum in those deposits should
be developed and produced in mutual cooperation.

SONANGOL, by means of written notice addressed to
CONTRACTOR GROUP and the other entities as aforesaid,
may also require that a similar procedure to that mentioned
in the preceding paragraph be adopted, in relation to other
Petroleum deposits within the Contract Area, if these are
commercially viable only when developed together with
petroleum deposits in areas adjacent to the Contract Area.

Should SONANGOL exercise the rights referred to in the
preceding paragraphs, CONTRACTOR GROUP shall use all
reasonable endeavors to cooperate with the other entities in
the preparation of a plan for the joint development and
production of the deposits in question. Such plan shall be

4i
presented to SONANGOL within a period of one hundred and
eighty (180) days (or such longer period as may be provided
in the similar unitization provisions referred to in paragraph
1) from the date when CONTRACTOR GROUP and the other
entities as aforesaid received the relevant notice, or such
longer period as SONANGOL may agree.

Should the plan not be presented within the period
established in the preceding paragraph SONANGOL may
arrange for an independent consultant acceptable to all
parties’ concerned to prepare at the expense of the
CONTRACTOR GROUP and the other entities, a plan for the
joint development and productioh, of the deposit in
accordance with generally accepted practice in the
international Petroleum i ; ensultant must

regular basis.

The plan prepared .umder the terms of the preceding
paragraphs shall be ‘in accordance with the rules established
in this Agreement, in” particular as regards the rights and
obligations of CONTRACTOR GROUP, and it shall establish a
reasonable rate of return for CONTRACTOR GROUP
compatible with the proportional share which the latter
assumes in the joint development and production.

Once the plan referred to in the preceding paragraphs has
been prepared, the Parties and the other entities shall meet
within sixty (60) days from the date of submittal of said plan
to agree on its implementation, which shall be initiated no
later than ninety (90) days from the date of the agreement.

If CONTRACTOR GROUP does not accept the plan prepared
pursuant to paragraph 4 above or if CONTRACTOR GROUP
refuses the implementation of the plan or if CONTRACTOR
GROUP does not initiate said implementation within the time
period established under paragraph 6, or furthermore, if
after an agreement has been reached for the preparation of
a plan under paragraph 3, the implementation of same is not

42
started within the period required under paragraph 6,
CONTRACTOR GROUP shall relinquish to SONANGOL those
parts of the Contract Area together with the Petroleum
deposits lying thereunder which were the subject of
SONANGOL's notice referred to in paragraphs 1 and 2
above, without prejudice to CONTRACTOR GROUP's other
rights and obligations under this Agreement in respect of the
remainder of the Contract Area.

Any joint development and production in accordance with this
Article 27 is without prejudice to the provisions of Article 29
and Article 31, paragraphs 2(e) and 11(b).

In the event that a unitization. process under this Article
affects the whole or :
CONTRACTOR GROUP.

é ia above and the date of
mutual agreement | he ‘plan of the related joint
development. In any event this extension shall not be more
than twelve (12)! M anths, or such longer period as agreed by
SONANGOL. :

Article 28
Transfer and Abandonment of Assets

The CONTRACTOR GROUP, within a period of sixty (60) days
from the termination of the Agreement or of the date of
relinquishment of any area, must hand over to SONANGOL, in
good state of preservation and operation and according to a
schedule approved by SONANGOL, all of the Wells which,
within the area to which the expiration, cancellation or
abandonment refers, are in production or are capable of
producing, or are used in injection or capable of injection,
together with all the related casing, piping, surface or sub-
surface equipment and facilities in the Contract Area
acquired by CONTRACTOR GROUP for the undertaking of

43
Petroleum Operations except those being used for Petroleum
Operations elsewhere in the Contract Area.

Should SONANGOL so request, the CONTRACTOR GROUP
shall proceed to correctly abandon the Well or Wells and
shall also undertake other actions for the abandonment of
the related assets as requested, in accordance with
practices generally accepted in the international petroleum
industry.

Such request shall be made by SONANGOL within a period of
one hundred eighty (180) days before the termination of the
Agreement or of the estimated dat: relinquishment of any
area.

If such request is made.‘ iGO
required funds available:to°’ CONTRAGTOR GROUP from the
amounts paid to ’$ “pu
Annex C plus accrued ints

If SONANGOL requifes: CONTRACTOR GROUP to relinquish
or to hand over to SONANGOL the Well or Wells and related
assets, CONTRACTOR GROUP shall have no further liability
regarding said Wells and related assets except in the case of
gross negligence, willful misconduct or serious fault and
without prejudice to the provisions of the Agreement still in
force after its termination, SONANGOL shall indemnify
CONTRACTOR GROUP in case of any claims in respect
thereof.

Article 29
Natural Gas

CONTRACTOR GROUP shall have the right to use Associated
Natural Gas produced from Development Areas for any
purpose, including the Petroleum Operations, for domestic
consumption or for export and will have the right to process
such Gas and separate the liquids therefrom. Costs to
produce, treat and so use such Gas shall be recovered and

44
classified in accordance with Annex C.

Associated Natural Gas surplus to the requirements defined
in the preceding paragraph is available at the separator free
to SONANGOL.

SONANGOL may ask CONTRACTOR GROUP to join
SONANGOL in order to develop some projects for the
utilization of such surplus Associated Natural Gas, under
terms and economic conditions to be mutually agreed.

If Non-Associated Natural Gas is discovered within the
Contract Area then SONANGOL anti, CONTRACTOR GROUP
shall endeavor to agree on the te! ‘under which such Gas
will be developed by CONERACTOR :-GROUP. Such
development shall include the use of Non:Associated Natural
Gas for oil field operatioris, for dornestit consumption or for
export. If no agtéemént is reached within thirty-six (36)
months of the daté“when such.Gas was discovered, or such
longer period as may be.agreed by SONANGOL, then it shall
be free to develop the discovery for its own account and risk.
If SONANGOL sb agiées, then CONTRACTOR GROUP shall
have the right to“participate in this Gas development with
reimbursement of SONANGOL's expenses according to
Article 30 plus an amount equal to one thousand per cent
(1000%) of such expenses.

In the course of activities provided for under this Agreement,
flaring of Associated and/or Non-Associated Natural Gas,
except flaring necessary for testing or other operational
reasons in accordance with practices generally accepted in
the international Petroleum industry, is prohibited except on
prior authorization of the Ministry of Petroleum following a
request by SONANGOL. CONTRACTOR GROUP shall
formulate such request for SONANGOL which shall include
an evaluation of alternatives to flaring that have been
considered along with information on the amount and quality
of Gases involved and the duration of the requested flaring.

oad
Article 30
Operations for SONANGOL's Account (Sole Risk)

The only operations which may be the object of a sole risk
notice from SONANGOL under this Article shall be those
involving:

(a) penetration and testing geological horizons deeper than
those proposed by CONTRACTOR GROUP to the
Operating Committee in any Exploration Well being
drilled which has not encountered Petroleum; provided
the Operator has not commenced the approved
operations to complete or abafidon the Well;

(b) penetration and testi
those proposed .-b

r a provided that
in respect to’Such Well. the Operating Committee has
agreed that SONANGOL may undertake such sole risk
operations, and he Operator has not commenced the
approved operations to complete or abandon the Well;

{c) the drilling of an Exploration Well other than an
Appraisal Well provided that not more than two (2)
such Wells may be drilled in any Year;

(d) the drilling of an Appraisal Well which is a direct result
from a successful Exploration Well whether or not such
Exploration Well was drilled as part of a sole risk
operation;

{e) the Development of any discovery which is a direct
result from a successful Exploration Well and/or
Appraisal Well sole risk operation which CONTRACTOR
GROUP has not elected to undertake under paragraph
3 below;

(f] the Development of a Petroleum deposit discovered by
a successful, non-commercial Exploration Well and/or

4&6
Appraisal Well carried out by CONTRACTOR GROUP as
part of a work program approved by the Operating
Committee if thirty-six (36) months have elapsed since
the last such Well was completed and CONTRACTOR
GROUP has not commenced Development of such
deposit.

Except as to the operations described under paragraphs ‘1{a)
and ‘1(b) above none of the operations described in
paragraph 1 of this Article may be the object of a sole risk
notice from SONANGOL until after the operation has been
proposed in complete form to the Operating Committee and
has been rejected by the Operating

ned. above; the proposal

fnentioned operations
ll... Contain appropriate
ation, depth, target geological horizon,
where appropriate, details
ment plan as well as other relevant

information such a:
timing of operation,
concerning any devel
data. i

If the conditions réferred to in paragraph 2 have been met,
SONANGOL may, as to any operation described in paragraph
1, give a written sole risk notice to CONTRACTOR GROUP
and the latter shall have the following periods of time from
the date of receipt of such sole risk notice within which to
notify SONANGOL whether or not it elects to undertake such
proposed operation as a part of the Petroleum Operations:

(a) as to any operation described in paragraphs 1(a) and
(b), forty-eight (48) hours or until commencement of
the deepening operations, whichever occurs last;

b) as to any operation described in paragraphs 1(c) and
y P'
(d), three (3) months;

(c) as to any operation described in paragraphs 1{e) and
(f), six (6) months.

47
lf CONTRACTOR GROUP elects to include as part of the
Petroleum Operations the operation described in the sole
risk notice within the appropriate period described in
paragraph 3 of this Article, such operation shall be carried
out by the Operator within the framework of the Petroleum
Operations under this Agreement, as a part of the current
Work Program and Budget, which shall be considered as
revised accordingly.

If CONTRACTOR GROUP elects not to undertake the
operation described in the sole risk notice, subject to the
provisions of paragraph 6, the operation for the account of
SONANGOL will be carried out primptly and diligently by
CONTRACTOR GROUP at SONANGOE's sole risk, cost and
expense, provided that such ation will be carried out only
if it will not conflict with-ar.catige hindrance to CONTRACTOR
GROUP's obligation iy Petroleum’ Operation, or delay
existing work prs s, including any Approved Work
Program and Budget and wi fh, respect to operations referred
to in paragraphs 1[(c¢) 1d 1(d), such operations will: be
undertaken as sogniasié suitable rig is available in Angola.
SONANGOL and; CONTRACTOR GROUP shall agree on a
method whereby SONANGOL will provide all necessary funds
in order that CONTRACTOR GROUP can undertake and pay
for such operations.

SONANGOL shall elect to have the operations for its own
account referred to in paragraphs 1({e) and 1(f) carried out
either by itself, by CONTRACTOR GROUP for a mutually
agreed fee or by any third party entity contracted to that
effect by SONANGOL, provided that such operations will be
carried out only if they will not conflict with or cause
hindrance to CONTRACTOR GROUP's obligations or any
Petroleum Operations, or delay existing work programs,
including the Approved Work Program and Budget. Before
entering into an agreement with a third party, as mentioned
above, SONANGOL will notify CONTRACTOR GROUP in
writing of such proposed agreement. CONTRACTOR GROUP
shall have forty-five (45) days after the receipt of such
notification to decide to exercise its right of first refusal with

4&
10.

11.

respect to the proposed agreement and to perform such sole
risk activities under the same terms and conditions as have
been arranged with the third party.

If SONANGOL wishes to use in the sole risk operations
assets which are used in the Petroleum Operations, it shall
give written notice to the Operating Committee stating what
assets it wishes to use, it being understood that the
utilization of such assets may not prejudice the Approved
Work Programs and Budgets.

If, in accordance with the provisions of paragraph 4,
CONTRACTOR GROUP decides to,uhdertake any works as
foreseen in paragraph A(d), it shall pay SONANGOL i in cash

directly led to the ‘works fer in paragraph 1(d).

In addition to the unt referred to in the preceding
paragraph, SONANGOL will also be entitled to receive from
CONTRACTOR GROUP an additional payment equal to two
hundred percent (200%) of the costs referred to in
paragraph 8. Such additional payment will be made in cash
and within ninety (90) days as of the date on which
CONTRACTOR GROUP exercises the right referred to.

If, in accordance with the provisions of paragraph 4,
CONTRACTOR GROUP decides to. undertake any works
foreseen in paragraph 1[(e}, it shall pay SONANGOL in cash,
all of the costs incurred by the latter in its sole risk
operations which directly led to the works foreseen in
paragraph ‘1[(e], less any reimbursement made in accordance
with paragraph 8 above, within thirty (30) days as of the date
on which it exercises such right.

In addition to the amount referred to in the preceding
paragraph, SONANGOL will also be entitled to receive twenty
five percent (25%) of CONTRACTOR GROUP's share of

43

ov
12.

13.

Development Area Profit Oil produced from this developed
deposit until the value thereof as defined in paragraph 13
equals one thousand percent (1000%) of the costs of the
operations referred to in paragraph 10.

If the operations described in paragraph ‘1(e) and 1(f) are
conducted at SONANGOL's sole risk, cost and expense, it will
receive one hundred percent (100%) of the Petroleum
produced from the deposit developed under such terms.

The Petroleum received by SONANGOL under paragraph 11
will be valued at the Market Price as established in Article 2
of Annex C of the Concession Decreg-Law.

Article 34

The Operating Com is the body through which the
Parties coordinate and:supervise the Petroleum Operations
and shall be established within thirty (30) days of the
Effective Date. ~~"

The Operating Committee has, among others, the following
functions:

(a) to establish policies for the Petroleum Operations and
to define, for this purpose, procedures and guidelines
as it may deem necessary;

(b) to review and, except as provided in paragraph 12,
approve all CONTRACTOR GROUP's proposals on Work
Programs and Budgets (including the location of Wells
and facilities), Production Schedules and _ Lifting
Schedules;

(c) to verify and supervise the accounting of costs,

expenses and expenditures and the conformity of the
operating and accounting records with the rules

56
established in this Agreement and Annex C hereof;

(d) to establish technical and other committees whenever
it is necessary;

(e) in general, to review and, except as otherwise provided
in this Agreement, to decide upon all matters which are
relevant to the execution of this Agreement, it being
understood, however, that in all events the right to
declare a Commercial Discovery is reserved exclusively
to CONTRACTOR GROUP.

The Operating Committee will obey the clauses of this
Agreement and it shall not deljb: on matters that by

Law, or this Agreement are t the exclusive responsibility of the
Concessionaire or CONTR: STOR cae

[-be composed of four (4)
members, two (2) of whom’shall be appointed by SONANGOL
and the other two (2}.:by CONTRACTOR GROUP. The
Operating Committee nieetings cannot take place unless at
least three (3) of its: rriémbers are present.

The Operating Committee shall be headed by a Chairman who
shall be appointed by SONANGOL from among its
representatives and who shall be responsible for the
following functions:

(a) to coordinate and orient all the Operating Committee's
activities;

(b) to chair the meetings and to notify the Parties of the
timing and location of such meetings, it being
understood that the Operating Committee shall meet
whenever requested by any Party;

(c) to establish the agenda of the meetings which shall

include all matters which any of the Parties have asked
to be discussed;

S14
(d) to convey to each Party all decisions of the Operating
Committee, within five (5) working days after the
meetings;

{e) to request from Operator any information and to make
recommendations that have been requested by any
member of the Operating Committee as well as to
request from CONTRACTOR GROUP any advice and
studies whose execution has been approved by the
Operating Committee;

(f) to request from technical and other committees any
information, recommendations"and studies that he has
been asked to obtain by any. member of the Operating
Committee; “

(g) to convey to
provided to

‘by the Operator for this purpose.

6. In the case of an jmpédiment to the Chairman of the
Operating Committ he work of any meeting will be chaired
by one of the o emembers appointed by him for the
purpose.

7. At the request of any of the Parties, the Operating
Committee shall establish and approve, according to
paragraph 11{c) below, its internal regulations which shall
comply with the procedures established in this Agreement.

8. At the Operating Committee meetings, decisions shall only be
made on matters included on the respective agenda, unless,
with all members of the Operating Committee present, they
agree to make decisions on any matter not so included on the
agenda.

9. Each member of the Operating Committee shall have one (1)
vote and the Chairman shall in addition have a tie-breaking
vote.

10. Except as provided for in paragraph 11, the decisions of the

52
11.

12.

Operating Committee are taken by simple majority of the
votes present or represented, it being understood that any
member may be represented by written and signed proxy
held by another member.

Unanimous approval of the Operating Committee shall be
required for:

(a) approval of and any revision to Exploration Work
Programs and Budgets (including location of Wells and
facilities) prepared after the first Commercial
Discovery;

(b) approval of and any revision to .the Production
Schedules, Lifting Sx é e
Production Work,P.

(c) establishment-.cf rules of procedure for the Operating
Committee; ~~ —

(d)  establishmen management policy for the carrying
out of responsib ities outlined in paragraph 2 of this
Article incliding the procedures and guidelines in
accordance with paragraph 2[a) above;

(e) determination of deemed nominal rate of return
pursuant to Article 12.

Prior to the time of declaration of the first Commercial
Discovery, the Operating Committee shall review and give
such advice as it deems appropriate with respect to the
matters referred to in paragraph 2{(e) above and with
respect to CONTRACTOR GROUP's proposals on such
Exploration Work Programs and Budgets (including the
location of Wells and facilities). Following such review
CONTRACTOR GROUP shall make such revision of the
Exploration Work Programs and Budgets as CONTRACTOR
GROUP deems appropriate and transmit the final Exploration
Work Program and Budget to SONANGOL for its
information.

[a
(se)
13.

14,

Minutes shall be made of every meeting of the Operating
Committee and they shall be written in the appropriate
record book and signed by all members.

The draft of the minutes shall be prepared, if possible, on the
day that the meeting is held and copies of it shall be sent to
the Parties within the following five (5) working days, and
their approval shall be deemed granted if no objection is
raised within ten (10) working days from the date of receipt
of the draft minutes.

Articlé’32

TRACTOR GROUP for the
Program(s) and Budget{s)
(ONANGOL when purchased in
Angola or, if purcha broad, when landed at the Angolan
ports of import. ich physical assets will be used in
Petroleum Operations, provided, however, CONTRACTOR
GROUP will not be obligated to make any payments for the
use of such physical assets during the term of this
Agreement. This provision shall not apply to equipment
leased from and belonging to third parties. :

Physical assets purchased
implementation of” the.
become the propert

During the term of this Agreement CONTRACTOR GROUP
shall be entitled to the full and exclusive use in the Contract
Area, and any other area approved by SONANGOL, of all fixed
and movable assets at no cost to CONTRACTOR GROUP.

Any SONANGOL assets which CONTRACTOR GROUP agrees
have become surplus to CONTRACTOR GROUP's then
current and/or future needs in the Contract Area may be
removed and used by SONANGOL outside the Contract Area
and any unrecovered costs for such assets shall be fully
recovered in that Year respecting the cost recovery limit
provided for in Article 11 hereof. Any SONANGOL assets
other than those considered by CONTRACTOR GROUP to be

54
superfluous shall not be disposed of by SQNANGOL except
with agreement of CONTRACTOR GROUP so long as this
Agreement is in force.

Article 33
Property and Confidentiality of Data

All information of a technical nature developed through the
conduct of the Petroleum Operations shall be the property of
SONANGOL.

Unless otherwise agreed by SONANGOL and CONTRACTOR
GROUP, while this Agreement , ns in force, all technical,
economic, accounting or .ariy other information, including
without limitation, repo aps, logs, records and other
data developed thi the. “conduct of Petroleum
Operations, shall be: f fidential and shall not be
divulged by any Party witho the prior written consent of the
other Party hereto; pr: , however, that either Party may,
without such approval, ¢ sclose such information:

(a) toany Affiliaté or potential assignee of such Party upon
such Affiliate or potential assignee giving a similar
undertaking of confidentiality;

(b) in connection with the arranging of financing or of a
corporate reorganization upon obtaining a_ similar
undertaking of confidentiality;

(c) to the extent required by any applicable law, regulation
or rule {including without limitation, any regulation or
rule of any regulatory agency, securities commission or
securities exchange on which the securities of such
Party or of any such Party's Affiliates are listed}

(d) to consultants, contractors or other third parties as
necessary in connection with Petroleum Operations
upon obtaining a similar undertaking of confidentiality.

we

or
The CONTRACTOR GROUP's obligation of confidentiality of
the information referred to in paragraph 2 above shall
continue for ten (10) years after the termination of the
Agreement or such other period as agreed to in writing
between the Parties.

In the event that any entity constituting CONTRACTOR
GROUP ceases to hold an interest under this Agreement,
such entity will continue to be bound by the provisions of this
Article.

To obtain offers for new Production Sharing Agreements,
SONANGOL may, upon informing: CONTRACTOR GROUP,
show third parties geophysical, g ogical and other technical
data (the age of which is. :
CONTRACTOR GROUP's-.

of which is not less tt
part or parts of tk
such new offers. —

arts and interpretations (the age
1 ‘five (5). years) with respect to that
Contract’ ‘Aréa adjacent to the area of

The confidentiality. ion contained in this Article shall
not apply to any information that has entered the public
domain by any means that is both lawful and does not involve
a breach of this Article.

Article 34
Responsibility for Losses and Damages

CONTRACTOR GROUP, in its capacity as the entity
responsible for the execution of the Petroleum Operations
within the Contract Area, shall be liable to third parties to
the extent provided under the Law for any losses and
damages it may cause to them in conducting the Petroleum
Operations and shall indemnify and defend SONANGOL with
respect thereto, provided CONTRACTOR GROUP has been
given timely notice of the claims and the opportunity to
defend.

CONTRACTOR GROUP is also liable for losses and damages
(excluding indirect and consequential losses and damages)
which, in conducting the Petroleum Operations
CONTRACTOR GROUP may cause to the State and in case of
CONTRACTOR GROUP's willful misconduct or gross
negligence, to SONANGOL.

The provisions of the preceding paragraphs 1 and 2 do not
apply to losses and damages caused during Petroleum
Operations for account and risk of SONANGOL, for which
SONANGOL shall indemnify and defend CONTRACTOR
GROUP, and in relation to which CONTRACTOR GROUP shall
only be liable for such losses and damages caused by its
willful misconduct or gross negligence,

If CONTRACTOR GROUP comer seS more than one entity, the
sal be joi ae

Relative to the fisks“inherent in its Petroleum Operations,
CONTRACTOR GROUP shall execute and keep current
insurance contracts for the amounts and types required by
Law as well as any other insurance contracts proposed by
CONTRACTOR GROUP and approved by the Operating
Committee, it being understood that such approval is not
necessary when CONTRACTOR GROUP is protected by
worldwide insurance or reinsurance programs. In this case,
CONTRACTOR GROUP shall immediately inform SONANGOL
of the type and the extent of coverage of such insurance and
shall provide SONANGOL with certificates thereof whenever
requested.

Insurance contracts will be executed with Empresa Nacional
de Seguros e Resseguros de Angola (ENSA, U.E.E.), when so
required by Law.

oo
Article 36
Recruitment, Integration and Training of Angolan Personnel

CONTRACTOR GROUP shall be subject to the provisions of
Decree 20/82 of April 17, 1982 and corresponding
regulations regarding the recruitment, integration and
training of Angolan personnel.

In the Petroleum Operations carried out under this
Agreement CONTRACTOR GROUP shall apply the most
appropriate technology and managerial experience, including
their proprietary technology such as patents, "know-how" or
other confidential technology, to the extent permitted by
applicable laws and agreements.

us ways ‘and-in accordance
s-Article,,CONTRACTOR GROUP
onnel directly’ or indirectly involved
f ar the purpose of improving
their knowledge and pro’ nal qualification in order that
the Angolan personnel..gradually reach the level of knowledge
and_ professional ification held by the CONTRACTOR
GROUP's foreigniworkers. Such training will also include the
transfer of the knowledge of petroleum technology and the
necessary management experience so as to enable the
Angolan personnel to use the advanced and appropriate
technology in use in the Petroleum Operations, including
proprietary and patented technology, "know-how" and other
confidential technology, to the extent permitted by applicable
laws and agreements, subject to appropriate confidentiality
agreements.

In planned, systematic and.

In keeping with the three-year plan for the recruitment,
integration and training of Angolan personnel which is
covered under Article 12 of the Concession Decree-Law,
CONTRACTOR GROUP specifically agrees to:

(a) prepare a draft of such initial plan and submit it to
SONANGOL within four (4) Months of the Effective
Date;
(b) prepare a proposal for implementation.of such plan and
submit it to SONANGOL within one (1) Month of the
approval of such plan by the Ministry of Petroleum;

(c) implement the approved plan in accordance with the
directives of SONANGOL, CONTRACTOR GROUP being
able, in this regard and with the approval of
SONANGOL, to contract outside specialists not
associated with CONTRACTOR GROUP to proceed with
the implementation of specific aspects of the subject
plan.

CONTRACTOR GROUP agrees to require in its contracts with
subcontractors who work for, CO FRACTOR GROUP for a
period of more than one 4nith-requirements
for the training of wor! requirements such
subcontractors are % iby ct by. operation of current law.
CONTRACTOR GROUF further: agtees to monitor compliance
with such obligations. *

The training costs * angolan personnel working. . for
CONTRACTOR GROUP ‘shall be borne by the latter and shall
be recovered as a Production Expenditure. Costs incurred by
CONTRACTOR GROUP for training programs for SONANGOL
personnel will be borne in a manner to be agreed upon by
SONANGOL and CONTRACTOR GROUP.

Subject to the provisions of paragraph 4 above,
CONTRACTOR GROUP shall have the right to staff its
operations with those whom it believes are necessary for
efficient administration and operations without the
imposition of citizenship or residency requirements.

SONANGOL shall provide reasonable assistance to
CONTRACTOR GROUP in obtaining visas, permits and any
other documents required for the entry into Angola,
residence authorizations and work licenses required in
connection with the performance of Petroleum Operations in
the Contract Area. CONTRACTOR GROUP shall advise
SONANGOL reasonably in advance of the time necessary for

39
receipt of such permit or license and SONANGOL shall take
all reasonable steps to arrange for all such permits and
licenses to be issued on a timely basis by the appropriate
authorities.

Article 37
Fiscal Regime

The fiscal regime applicable to Petroleum Operations is that
established in the Concession Decree-Law.

In order to avoid the internaticrial double taxation of
CONTRACTOR GROUP's income, SONANGOL shall favorably
consider any amendments.or revisions to ‘this-Agreement or
other undertakings that: TRACTOR, GROUP may propose
as long as those amé jents, revisians or undertakings do
not impact on SONANGOL's -or.Angola's economic benefits
and other benefits Fesulti j.from the Agreement.

Should the stamp duty-on customs clearance documents
and/or the statistical levy of one per thousand (1/1000) "ad
valorem" applicable: © imports or exports increase from
those rates in efféct on the Effective Date, SONANGOL will
reimburse CONTRACTOR GROUP for the additional amounts
paid by CONTRACTOR GROUP. SONANGOL and
CONTRACTOR GROUP shall promptly agree on procedures to
accomplish such reimbursement.

Without prejudice to other rights and obligations of the
Parties under the Agreement, in the event that any change in
the provisions of any Law, regulation or decree in force in the
Republic of Angola occurs subsequent to the signing of the
Agreement which adversely affects the obligations, rights
and benefits hereunder, then the Parties shall agree on
amendments to the Agreement to be submitted to the
competent authorities for approval, so as to restore such
rights, obligations and forecasted benefits.

6e
Article 38
Foreign Currency and Customs Regimes

The foreign currency and customs regimes applicable to the
Petroleum Operations are those established in Annexes D and E
respectively of the Concession Decree-Law.

Article 39
Assignment

1. In accordance with the legislation of the Republic of Angola,
each of the entities constituting CONTRACTOR GROUP may
assign part or all of its rights,’-privileges, duties and
obligations under this Agree: to an Affiliate and, by
obtaining prior authorization | ANC

ba granted within thirty
(30) days of CONTRAGTOR GROUP's Aotice of intent to make
such assignment. * .

2. Any assignees shall be’ lers of the rights and obligations
deriving from this.Agresment and all appropriate legislation.

3. In the case of the assignment being in favor of an Affiliate of
the assignor the latter and the assignee shall remain jointly
and severally liable for the strict compliance with the
obligations of the CONTRACTOR GROUP in accordance with
the provisions of this Agreement and relevant legislation.

4. The legal documents required to effect any assignment in
accordance with the provisions of this Article must specify
the participation which the third party assignee will enjoy in
the Agreement and shall be submitted for consideration and,
in the case of an assignment to a non-Affiliate, for approval by
SONANGOL before being formally executed.

5. In any of the cases foreseen in this Article the obligations of
the assignor which should have been fulfilled under the terms
of this Agreement and the relevant legislation at the date the
request for the assignment is made, must have been fully
complied with.
SONANGOL will have the right of first refusal to acquire
under the same conditions, any interest in this Agreement
that an entity constituting CONTRACTOR GROUP intends to
assign to a non-Affiliate.

Except as otherwise expressly provided herein, upon
completion of an assignment made by one of the entities
constituting CONTRACTOR to a non-Affiliate, such assignor
shall have no further rights or obligations with respect to the
interest in this Agreement so assigned.

Article 40
Termination of t

Without prejudice to the’pr 3 Of ea and of any
contractual clau SONANGOL “may proceed to the
termination of this Agreement’ ‘CONTRACTOR GROUP:

(a) interrupts Produétian- for a period of more than ninety
(90) days with mo cause or justification acceptable
under normal j ternational petroleum industry practice;

(b) continuously refuses with no justification to comply
with the generally applicable Law;

(c) intentionally submits false information to the
Government or to SONANGOL;

(d) discloses confidential information related to the
Petroleum Operations without having previously
obtained the necessary authorization thereto if such
disclosure causes prejudice to SONANGOL or the
State;

(e) assigns any part of its interests hereunder in breach of
the provisions of Article 39 of this Agreement;

(f) is declared bankrupt by a court of competent
jurisdiction;
(g) does not comply with any final decision resulting from
an arbitration process conducted under the terms of
the Agreement, after all. adequate appeals are
exhausted;

(h} does not fulfill a substantial part of the duties and
obligations resulting from the Concession Decree-Law
and from this Agreement;

(i) intentionally extracts or produces any mineral which is
not covered by the object of this Agreement, unless
such production is expressly authorized or unavoidable
as a result of operations | d‘out in.accordance with
accepted international Petroleum, industry practice.

3 ne Agreement if the
majority of the shares representing the capital of any entity
constituting CONTRACTOR GRGUP is transferred to a non-
Affiliate third party... wi jaut having obtained the prior
required authorizatit

If SONANGOL eereters that one of the aforesaid causes
exists to terminate this Agreement, it shall notify
CONTRACTOR GROUP in writing in order for it, within a
period of ninety (90) days, to remedy such cause. The said
notification shall be delivered by the official method foreseen
in the Law, and by recorded delivery which shall be signed by
a legal representative of the entity to which it is addressed.
If, for any reason, this procedure is impossible, due to a
change of address which has not been notified pursuant to
this Agreement, publication of the notice in the Diario da
Republica shall be considered to be as valid as if delivered.

If, after the end of the ninety (90) day notice period, such
cause has not been remedied or removed, or if agreement
has not been reached on a plan to remedy or remove the
cause, this Agreement may be terminated in accordance with
the provisions mentioned above:

63
The termination of the Agreement envisaged in this Article
shall occur without prejudice to any rights which may have
accrued to the Party which has invoked it, in relation to the
other Party, in accordance with this Agreement, the
Concession Decree-Law or the Law.

If any of the entities constituting CONTRACTOR GROUP, but
not all of them, give SONANGOL due cause to terminate this
Agreement pursuant to the provisions of paragraphs 1 and 2
above, then such termination shall take place only with
respect to such entity or entities and the rights and
obligations that such terminated entity or entities hold under
this Agreement or any agreemerits among the entities
constituting CONTRACTOR -

provided ‘revert to

SONANGOL witho

Confideritial ity of the Agreement

SONANGOL and CONTRACTOR GROUP agree to maintain the
confidentiality of this Agreement; provided, however, either Party
may, without the approval of the other Party, disclose this
Agreement in the following situations:

(a)

(b)

{c)

to any Affiliate or potential assignee of such Party upon such
Affiliate or potential assignee giving a similar undertaking of
confidentiality;

in connection with the arranging of financing or of a corporate
reorganization upon obtaining a_ similar undertaking of
confidentiality;

to the extent required by any applicable Law, decree or
regulation (including, without limitation, any requirement or
rule of any regulatory agency, securities commission or
securities exchange on which the securities of such Party or
of any such Party's Affiliates are listed);

64
(d) to consultants as necessary in connection with Petroleum
Operations upon obtaining a_ similar undertaking _ of
confidentiality.

Article 42
Arbitration

Any disputes, differences, or claims arising out of this Agreement or
relating thereto, or relating to the breach, termination, or
invalidation of the same, which it has not been possible to resolve
amicably shall be finally and exclusively settled by arbitration, in
accordance with the UNCITRAL Rules: -Of Arbitration of 1976 as
existing on the Effective Date.

The number of arbitrators: PE. (3): ‘One will be appointed
by Sonangol and 1(oné) ‘the CONFRACTOR GROUP.The third
arbitrator will be * “appointed jointly by SONANGOL and the
CONTRACTOR GROUP.If ong: of, the arbitrators is not appointed
within thirty days up INWANGOL’s or the CONTRACTOR
GROUP’s notice to. her,asking for said appointment,then
such arbitrator shall be appointed by the President of the
International Chambér of Commerce of Paris.

The arbitration tribunal shall decide according to the Angolan
substantive Law.

According to the Law in force the arbitration tribunal shall be set up
in Luanda and the language of arbitration shall be Portuguese.

The Parties agree that this arbitration clause is an explicit waiver of
immunity against validity and enforcement of the award or any
judgment thereon and that the award or judgment shall be final,
binding and shall be enforceable against any Litigant in any court
having jurisdiction in accordance with its laws.
Article 43
Force Majeure

41. Non-performance or delay in performance by SONANGOL or
CONTRACTOR GROUP, or both of them, of any of the contractual
obligations, except an obligation to pay money, shall be excused if,
and to the extent that, such non-performance or delay is caused by
Force Majeure.

2. ‘If the Force Majeure restrains temporarily the performance of 2
contractual obligation subject to a time limit, the time given in this
Agreement for the performance of such obligation and for the
performance or exercise of any right or obligation dependent
thereon, and, if relevant, the term .6f. the Agreement, shall be
suspended until the restoration. of status quo" prior to the
occurrence of the event(s) cons jituting Force!Majeure, but only with
respect to the areas affected

3. “Force Majeure", for: the purposes”.of this Article, shall be any
occurrence which is ‘unforeseéable, unavoidable and beyond the
reasonable control of thé:;Rarty claiming to be affected by such
event such as, and without limitation, state of war, either declared
or not, rebellions. or” mutinies, natural catastrophes, fires,
earthquakes, communications cuts and unavoidable accidents.

4. The Party which understands that it may claim a situation of Force
Majeure shall immediately serve notice to the other Party, and shall
use all reasonable efforts to correct the situation of Force Majeure
as soon as possible.

Article 44
Applicable Law

This Agreement shall be governed by and construed in accordance with
the Law.

oo
for)
Article 45
Language

This Agreement has been prepared and signed in the Portuguese
language. The Portuguese version shall be the only official version for the
purpose of establishing the rights and obligations of the Parties.

Article 46
Offices and Service

Rua do 1° Congr
No. 8-4° Andar_:
Luanda .
REPUBLICA DE ANGOLA
Telex: 3148 and 3260
Fax: 244-2-391782

3. Operator's office for the purpose of serving notice is:

Luanda

REPUBLICA DE ANGOLA
Telex:

Fax:

4. SONANGOL and Operator will communicate to each other in writing

and with reasonable advance notice any change of their offices
referred to in the preceding paragraphs, if such occurs.

67
Article 47
Captions and Headings

Captions and headings are included in this Agreement for the sole
purpose of systematization and shall have no interpretative value.
Article 48

Effectiveness

This Agreement shall come into effect on thé-Effective Date.

IN WITNESS WHEREOF, # @ Parties hereto have signed this Agreement
in the Portuguese language in Luanda, this ___ day of 199 .

SOCIEDADE NACIONAL DE COMBUSTIVEIS
DE ANGOLA - UNIDADE ECONOMICA ESTATAL
(SONANGOL, U.E.E.)

By:
Date:

CONTRACTOR GROUP:

By:
Date:

68
,a corporation

,a corporation

Date:

Ae) corporation

Date:

Annex A
Description of the Contract Area

The present Annex is an integral part of the Production Sharing
Agreement (the "Agreement") dated _., 199 signed between
SONANGOL as one of the Parties and by

, and , as the other
Party, as referred ‘to in Article 2 of the Agreement.

The Contract Area is shown in Annex B as Block _ is delineated by the
lines defined by the Points A to __ having the following coordinates:

Geographical Coordinates
Latitude Longitude
(S) (E)

UTM Coordinates

amacupa
] Sdide - Clark 1880
Projection - UTM Zone 33S

The Contract Area delineated by those Points is limited as follows:

~
Annex B
Map Showing the Contract Area

The present Annex is an integral part. of the Production Sharing

Agreement (the "Agreement") dated _. 199 signed between
SONANGOL as one of the Parties and by
, and , as the other

——$—$—$
Party, as referred to in Article 2 of the Agreement.

Annex C
Accounting and Financial Procedures

The present Annex is an integral part of the Production Sharing
Agreement (the "Agreement") dated __, 199 signed between
SONANGOL as one of the Parties and by

, and , as the other
Party, as referred to in Article 2 of the Agreement.

Article |
General Conditions

1.1 Definitions
The terms used in this A ‘meaning as was given
to them in. the Agree! :

1.2 Purpose

a. The purpose of.the Accounting and Financial Procedures is to
establish equitable methods for determining the expenditure
and revenue of the Petroleum Operations carried out within
the scope of the Agreement, in accordance with the
Information System for Oil Operations ("SIOP") approved
under joint executive Decree number 7/88 of the 26th of
March, under generally accepted accounting principles.

b. It is the Parties intention that there should not be any
duplication of any recoverable item.

c. Each of the entities of which the CONTRACTOR GROUP is
made up has the responsibility of keeping its own accounting
records for the purpose of satisfying all legal requirements
and justifying tax declarations or any other accounting reports
requested by any government authority in respect of the
Petroleum Operations.

d. In order to permit each entity of which the CONTRACTOR
GROUP is comprised to keep such accounting records, the
Operator will prepare the joint account in such a manner as to
permit the entities in question to satisfy any legal obligations
to which they are bound.

1.3 Language and Units

a.

All accounting records, charts of results, accounting reports
and correspondence should be written in Portuguese and
recorded in local currency and US Dollars with, however, the
calculations for the determination of recoverable expenditures
being made in US Dollars.

The measurements required under the terms of this Annex,
will be made in metric units. nd in Barrels. If necessary for
the internal use of the CONTRACT OR icine the referred to

and correspondent
languages,
obtaining the priar ay

Exchange rate. flact ations shall not constitute any gain or
loss either for S@NANGOL or the CONTRACTOR GROUP.

The Operator should supply SONANGOL with a description of
the procedures adopted for the calculation of the exchange
rate differences, as well. as the respective policies for
protection from exchange rate fluctuations.

Gains and losses, realized or not realized, as a result of foreign
exchange fluctuations will be registered individually and
separately in the joint account under their own heading. The
Operator will supply SONANGOL with a statement taken from
the accounting records in respect of the foreign exchange rate
differences calculated at the end of each quarter, up until
twenty one (21) days beginning from the end of the quarter in
question.

SONANGOL thirty (30) days after the reception of the

referred to statement, will notify the Operator of its position
in respect of the amounts of foreign exchange rate differences

73
1.4 Payments

a.

accepted as recoverable.

The approved differences in the foreign exchange rate will then
be calculated as yearly charges or profits under the heading
“Administration and Services" to be imputed to the activities
of Exploration, Development and Operation under the following
terms set out in 4.8(b).

The amounts received and expenses incurred in local currency
or in US Dollars will be converted from local currency into US
Dollars or US Dollars into local currency at the buying and
selling rates published by the Banco Nacional de Angola on the
last working day of the Month héfore the Month in which the
amounts were received or paid,.or-‘the rate of any other date
agreed by the Parties. : Bee

The costs of depreciation and.amortization will be translated
or converted at‘the exchange rate in force on the date of
purchase of the triginal‘asset

All payments between the Parties under the terms of the
Agreement will be made in US Dollars or in other currencies
accepted by the Parties, in a bank designated by the Party to
which payment is made.

Any payments required under the terms of Agreement,
principally premiums, rents and penalties for non compliance
with the minimum work program, as well as the payments as a
result of the purchase rights of crude oil by the CONTRACTOR
GROUP will be made within thirty (30) days from the end of
the Month during which the payment obligation was incurred.

1.5 Financial and Operational Audit and SONANGOL's Right of
Inspection

a.

The accounting records maintained by the CONTRACTOR
GROUP will be audited on an annual basis to be carried out by
an independent auditing company to be chosen by SONANGOL

74
and the CONTRACTOR GROUP. The inspection to be carried
out by the auditors should be based on generally accepted
auditing principles.

The CONTRACTOR GROUP shall supply all records, documents
and explanations requested by the auditors and allow them to
carry out the checks considered necessary within the scope of
their activity.

The expenditure incurred on the aforementioned audit will be
classified by the CONTRACTOR GROUP as Administration and
Services Expenditure.

A copy of each audit report: -shall
Finance, SONANGOL jty’ of which the
CONTRACTOR GROU! d within a period of six (6)
Months after the ent “of the respective calendar year.

e given to the Ministry of
et

In addition to™ the... conc tions of paragraph a. above,
SONANGOL will ha “permanent right, either on its own or
through third patties; and upon giving reasonable notice to
CONTRACTOR GF OUP, to carry out operational inspections or
audits conside#ed to be necessary in respect of facilities,
studies, accounts, records, documents, contracts, assets of
any kind in such a manner as to verify compliance with
obligations. under the Agreement. The costs of such an audit
will be paid by SONANGOL.

When carrying out the audits referred to in this Article, the
auditors may inspect and check, after giving a reasonable
notice to CONTRACTOR GROUP, all expenditures and revenue
connected with Petroleum Operations, such as accounting
records, accounts entries, inventories, vouchers, payment
slips, invoices, contracts or sub contracts of any kind related
to the Agreement and any other documents, correspondence
and records of the CONTRACTOR GROUP necessary for
auditing and checking expenditure and revenue.

In addition, the auditors will have the right, in respect of such
inspections and audits, to visit and examine, provided that

75
they give reasonable notice, all locations, installations,
habitations, warehouses and offices of the CONTRACTOR
GROUP in Angola, and/or any other location provided that
they are used for the Petroleum Operations including visits to
the personnel working on these Petroleum Operations.

The cost of the examination and inspection of records located
outside Angola without SONANGOL's authorization will be
borne by CONTRACTOR GROUP and is not recoverable.

All accounting records, sales statements, books and accounts
connected with the Petroleum Operations will be.accepted as
true and accurate after a periodof twenty four (24) Months
beginning from the end of thi cal Year to which they refer,
unless if within this...sz * period,::SONANGOL or the
CONTRACTOR GROUP objection to them in
writing.

SONANGOL may'exten enty four (24) Month period by
an additional tweélve:..(12) Months by providing the
CONTRACTOR UP written notice to extend such period
not later than sixty (60) days prior to the end of the initial
twenty four (24) Month period.

Notwithstanding the possibility of the period of twenty four
(24) Months having expired, if there is any evidence that the
Operator is guilty of willful misconduct or gross negligence in
the management of the Petroleum Operations during the
expired periods, SONANGOL will have the right to carry out
additional audits in respect of these periods.

All adjustments as a result of the audits referred to in this
Article, when agreed and approved by the Operating
Committee, shall be promptly adjusted in the joint account.

If any disputes between SONANGOL and the CONTRACTOR
GROUP in respect of outstanding verifications in the audits
carried out still remain, these cases of dispute will be
entrusted for purposes of resolution to an international
independent audit company agreed between the Parties.

76
2.1

2.2

2.3

n. If any of the Parties disagrees with the resolution put forward
by the aforementioned audit company, the dissenting Party
shall notify the other Party for the case in dispute to be
resolved by means of arbitration, under the terms of Article
42 of the Agreement.

o. Notwithstanding the conditions of this Article, all documents
therein referred to shall be available for inspection by
SONANGOL for five (5) Years after the date of their being
drawn up.

p. This Article will neither take the:place of nor lessen the legal
obligations of the CONTRACTOR:GROUP arising from Angolan
commercial legislation

Expenditure and Reve oF.E CONTRACTOR GROUP

The expenditure incurred under the terms of the Agreement shall
be debited to the joi ount in accordance with the principles set
out in 2.3. Each thember of the CONTRACTOR GROUP will
undertake the accounting procedure for his share of the exports of
crude oil with the respective revenue not being credited to the Joint
Account.

The expenditures shall be classified in accordance with the SIOP and
will be recoverable under the terms of Article 11 of the Agreement.

Recoverable Costs Under the Terms of the Agreement

Under the terms of Article 11 of the Agreement, direct and indirect
expenditure, classified and accounted for in accordance with the
SIOP and under the terms of Article 4 of this Annex, which are a
result of the Petroleum Operations carried out within the scope of
the Agreement and which are specified below are considered eligible
for the purpose of recovery of costs.

2.3.1 Expenditure on Personnel

77
f.

For the purpose of recovery of expenditures on
personnel as recoverable costs, the Operator shall
inform SONANGOL about its internal management
policies and practices in respect of personnel, including
salary policies, subsidies and traveling expenses,
benefits and other company incentives, which, to the
extent they are in accordance with generally accepted
practices of the international petroleum industry, will
constitute the principles of the incurring of expenditure

‘on personnel referred to in the following paragraphs.

The total amount of the salaries and wages, including
gratifications and bonuse: paid to workers employed by

Operations” "and whose salaries and wages are

recoverable ferred to above shall have time sheets.
These sheets will register the time worked on the
Petroleuni Operations, even if the personnel in question
are employed on the Petroleum Operations on a full or a
part time basis, and shall show the time worked on the
various projects for the purpose of calculation and
attribution of salaries and wages.

Expenditure on holidays, public holidays, overtime,
payments for illness and incapacity, applicable to the
salaries and wages referred to in paragraph b. above.

Any tax payments and levies owed by the Operator's non-

resident workers in their country of origin, as well as any
taxes and levies owed by workers resident in Angola shall not
be considered as recoverable costs.

g-

Expenditure connected with the plans established for life

insurance, medical assistance, pensions, other incentives or
employee benefits of a similar nature usually provided to

78
the Operator's workers and its Affiliates' workers, under
the terms of its internal policies, which were provided to
SONANGOL, and the Law.

h. Reasonable traveling expenses, housing and living and
personal expenses of the Operator's workers including
those incurred as a result of travel and relocation of non
resident workers employed on the Operations carried
out by the CONTRACTOR GROUP in the Republic of
‘Angola, in accordance with standard practice in the
’ international petroleum industry and Operator's internal
policies under the conditions set out in 2.3.2 b. to d.
below. .

2.3.2Expenditure on Transpo

insport of non-resident
q I aterials and necessary supplies
for the cartying out of-the Petroleum Operations.

b. Expenditures ohthe transport of personnel will. include
traveling énses of non-resident workers and their
families, paid by the Operator in accordance with its
internal traveling practices and policies for personnel,
under the terms set out in 2.3.1(a) above.

c. Expenditures on the transport associated with the
return of non resident workers and their families to their
country of origin should be debited to the joint account,
with the exception of cases of expenditures incurred on
the movement of a worker beyond the country of origin
which was established at the time of his transfer to
Angola.

d. If the Operator wishes to employ such a worker on other
international operations outside Angola, no traveling and
other expenses connected with the termination of its
provision of labor in Angola will be debited to the Joint
Account.

79
2.3.3 Expenditures Incurredon Services Provided by Third Parties

Contracts with third parties which are considered to be the
actual cost of the technical service and other contracts signed
under the scope of Petroleum Operations, by the Operator at
the expense of the CONTRACTOR GROUP, with third parties
who are not Affiliates of the Operator or of SONANGOL
provided that the prices paid by the Operator are competitive
with those generally available in the local or international
market for similar works and services.

2.3.4Expenditures on Services Provided by Affiliates of the
Operator or of SONANGOL

their retin .
Account:

expenses imputable to the Joint

I The catégoriés of services provided by the Affiliates of
the Operator or of SONANGOL for the running and
carrying out of Petroleum Operations in the technical
and administrative domain are as follows:

Exploration

. Study of the soil and setting up of
drilling equipment

- Planning of Seismic Acquisition

- Processing and Interpretation of Seismic

- Drilling prognoses and operations

: Aerial, geological, geophysical and

geochemical analysis and studies

: Rock and fluid studies

86
- Thermodynamic analyses
- Interpretation of well logs
: Reservoir analysis and studies

- Technical health, safety and environmental
audits

* Development

Studies of the sub surface for the purpose of
determining the manner of ___— recovering
hydrocarbons, 2D id“ 3D ..géophysics, production
geology, modeling.‘arid simulation of deposits as an
integral part.. af economi¢--reservoir exploitation and

.prognoses and operations
Architectural and engineering studies for the
“purpose of preparing a file on the preliminary
project and the file on the basic engineering
involved
- Project management
- Water and gas injection studies

: Communication studies

- Specific studies for the purpose of enhanced
recovery and cost control

. Improvement of the methods and equipment
of drilling and completion

. Safety procedures program

81
- Technical health, safety and environmental
audits

Production

- Analysis of fluids produced
- Communication studies

- Optimization studies
- Improvement and control of equipment
- Lifting schedule Studies

‘ol programrand studies

afety and environmental

Administrationjand Services
- "Provision of data processing services

- Maintenance program and inventory control
evaluation and studies

. Technical health, safety and environmental
audits

This list is exhaustive and may only be altered with the
approval of SONANGOL.

ll. Such services in relation to each Fiscal Year shall
be set out, duly identified under their own heading, as an
integral part of the Work Programs and Budgets under
the terms of an Operating Procedures Document to be
signed between SONANGOL and the Operator, under the
terms of Article 9 of the Agreement.

82
Vi.

Vil.

Vill.

At the time of the presentation of the Work
Programs and Budgets the Operator shall also
submit for the approval of SONANGOL the
calculation of the applicable tariffs for the
budgeted year.

These services, once budgeted, will be subject to
specific Work Orders which shall be previously
approved by SONANGOL at the request of the
Operator, both by means of a global "Master

‘ Order" for each field or individually on a case by

case basis.

These Work Orders shall. contain an estimate of
the number of hours

pave percent (10%) or ten

invoiced aré more: an
lars ($10,000), which ever is

thousand U.
greater, than those budgeted, the recovery of the
difference will be submitted for SONANGOL's
approval.”

For each approved Work Order, a copy of the
technical report of completion shall be annexed to
the respective invoice and the technical report
shall be filed by the Operator in Angola.

The approval for individual services whose
budgeted worth is equal to or more than thirty
thousand US dollars (US $30,000) will be definitive
in respect of each of these services if SONANGOL
does not put forward any objections within a period
of twenty one (21) days commencing from the date
of the reception of the request made by the
Operator.

Approval for individual. services whose budgeted
worth is less than thirty thousand US dollars (US

&3
x.

Xi.

Xil.

$30,000) is implicit, with, however, the Operator
proceeding according to the description provided in
number VII above.

Unforeseen services which, for this reason, are not
set out in the approved Work Programs and
Budgets can only be ordered by the Operator after
approval has been given by SONANGOL whatever

their estimated cost.

‘In respect of all the services for technical and

administrative assistance provided by the Affiliates
of the Operator, not covered by this paragraph, an
annual global price arfait") which will be
calculated in the foll6wing manneé-is-agreed:

xploratiar

iture of the Exploration.

expenditure of Development.

The services whose provision is remunerated by
the annual global price fixed in number XI above
include, but are not limited to, for example,
purchases and _ traffic, human resources
management, market consultancy, negotiations,
revisions and supervision of contracts, banking,
invoicing, credits, accounts, general services,
methods, internal procedures and _ controls,
technological advances resulting from scientific
research in diverse fields, insurance and legal
assistance, assistance to personalities, assistance
to agents undergoing training and safety of
operations.

XIll. The amounts arising from the levying of the

&4

3 atian..Périod as defined in Article
é Agreement, two percent (2%) levied on the

_subs@quent Years, corresponding to the
Préduction Period as defined in Article 7 of the
Agreément, percent ( %) of the direct
percentage established in number XI above will be
considered to be Administration and Services
Expenditures which are recoverable under the
terms of Article 11 of the Agreement.

XIV. Expenditure incurred on personnel and associated
costs in respect of the personnel of the Affiliates of
the Operator or of SONANGOL employed on the
Petroleum Operations of the Agreement for short
‘and long term periods are not included in the

’ services of technical and administrative assistance
set out in 2.3.4 and may be recovered under the
terms set out in 2.3.1.

b. Other services provided. by thé’ Affiliatés. of- SONANGOL
or Operator will be-debited at pices which are not
higher than the be es charged ‘by third parties for
comparable sei

2.3.5 Expenditure on Materials «

a. With the exceptién of the provisions of the following
paragraph (c) the material and equipment purchased by the
Operator for use on the Petroleum Operations shall be costed
at the invoice price less all commercial discounts and rebates,
with the addition of insurance, freight and handling expenses
between the point of supply and the point of delivery, customs
duties, taxes, surcharges and other applicable levies: on the
imported merchandise.

b. = This amount shall not be greater than the prices generally
prevailing on the open market for impartial non preferential
transactions for material and equipment of the same quality
available at the right time, with due consideration of freight
and other similar costs.

c. The materials and equipment necessary for the Petroleum
Operations may also be acquired from SONANGOL and its
Affiliates and/or any entity constituting CONTRACTOR
GROUP and their Affiliates, under the following conditions:

85
ll.Material and equipment...

The material and new equipment, classified as category
"A" will be costed at the vendor's lowest price or at the
international price in force. This amount shall not be
greater than the prices generally prevailing in normal
"Good Faith" transactions on the open market.

Used material and equipment which are in good
condition and which can be reused without the need for

_ repair will be considered as category "B" and debited at
seventy five per cent (75%) of the current price of the

material and equipment set out in number | above.

zh cannot be considered as
category "B!.but which:

i. after. gé! eral repair Wiay be usable for its original
second hand material and

its‘repair is not recommendable, will be classified
as category "C" and debited at fifty per cent (50%)
of the current price of material and equipment set
out in number | above.

An amount compatible with their use will be attributed
to material and equipment which can not be classified
under "B" and “C".

When the use of material and equipment is temporary
and their application on the Petroleum Operations does
not justify the reduction in price under the terms
indicated in numbers II and Ill above, they will be debited
on the basis of their utilization.

Insofar as it is adequate for the purposes of the prudent,
efficient and economic management of the Petroleum
Operations, material and equipment for use on the Petroleum
Operations will only be purchased or supplied on the basis of a

86
foreseeable and reasonable use and any _ excessive
accumulation of stock should be avoided.

e. In the case of material and equipment supplied by SONANGOL
and its Affiliates and/or any entity constituting CONTRACTOR
GROUP and their Affiliates, they will not guarantee such
material and equipment for a period exceeding the guarantee
of the supplier or manufacturer and in the case of defective
material and equipment, any adjustments received by
SONANGOL and its Affiliates and/or any entity constituting
CONTRACTOR GROUP and their Affiliates either from
suppliers or from manufacturers, will be credited to the Joint
Account under the terms of the Agreement.

2.3.6 Expenditures on Rents, Taxes, Duttié ‘and Othér Tax Obligations

The rents of the Develdpmiént Areas ‘paid ‘under the terms of the
Agreement, taxes, customs duties; {évies, charges, surcharges and
any other tax obligations and. charges imposed by the State, in
respect of the Petroleum.‘Gperations, paid directly or indirectly by
the Operator, with the. exception of the Petroleum Income Tax.

2.3.7 Expenditures on Insurance

a. The premiums and insurance charges, after the deduction of
any benefit or discount, contracted under the terms of
applicable Angolan legislation.

b. The expenditures incurred by compliance with insurance
contracts, signed in contravention to the provisions of the
applicable Angolan legislation -will not be considered as
recoverable costs.

c. Only the part of the costs or losses suffered as a consequence
of accident, or damage occurring during the Petroleum
Operations not covered by the insurance policies signed under
the terms of applicable Angolan legislation is recoverable.

d. If the obligatory insurance established by applicable Angolan
legislation is not taken out, all costs incurred by the Operator

&7
for the payments of any losses, claims, damages or sentences,
in addition to any expenditure incurred, including the provision
of legal services, will not be considered as recoverable costs.

2.3.8 Expenditures Incurred on Legal Services

a.

Expenditures incurred as a result of litigation, necessary or
appropriate legal and other similar services for the obtaining,
improving, conservation and protection of the Contract Area
or Petroleum Operations and the prosecution or defense of
legal proceedings in respect of the Contract Area or
Petroleum Operations or claims made by third parties as a
result of the activities carrie out under the terms of the
Agreement, or amounts....pdid “for the mecessary and
appropriate legal servi for the: -pkotection of the joint
interests of SONANGOE:and the GONTRACTOR GROUP.

re enced in respect of such
matters by full” time ittoPneys or attorneys paid by the
Operator and its Affiliates the respective costs will be included
in the scope of. the, ategory of technical and administrative
assistance set gut in numbers XI to XIV of paragraph (a) of
2.3.4 above.

Neither the costs incurred during the course of Arbitration
under the terms of Article 42 of the Agreement nor any
expenditure on legal services which are not connected with
the Petroleum Operations or the Contract Area of the
Agreement are recoverable.

2.3.9Expenditures Incurred on the Training of angolan personnel

a.

Expenditures incurred by the Operator on the training of
angolan personnel employed on the Petroleum Operations
under the terms of the Agreement and the training programs
required under the terms of Article 36 of the Agreement.

Expenditures incurred by the Operator on training programs

for SONANGOL's personnel under the terms of Article 36 of
the Agreement.

88
2.3.10 General and Administrative Expenditures

General and administrative expenditures incurred by the Operator
in Angola in respect of the maintenance of its main office, support
installations for the Petroleum Operations and the places of
residence of the personnel performing the Petroleum Operations in
the Contract Area.

2.3.11 Expenditures Incurred in Social and Community Development
Projects

2.4

Production Expenditures incurred by the, CONTRACTOR GROUP in
Angola in respect of social and..ct iinity | development projects
pursuant to Article 21, paragraph.4 of the Agreement.

Costs which are recoverab _ with the prior approval of
SONANGOL. :

a. Donations.

b. Expenditures in respect of social events promoted by the
Operator.

c. Expenditures incurred before the Agreement is signed.

d. Promotional and advertising expenditures.

e. Costs arising as a result of contracts for the supply of
material and equipment and the provision of services signed
by the Operator without the prior authorization of SONANGOL
above the limits of authority delegated to the Operator in the
Agreement.

f. Costs arising from the implicit renewal of these contracts
without the prior authorization of SONANGOL.

g. Expenditures for demurrage of oil tankers.

8&9
2.5 Costs which are not recoverable under the terms of the Agreement.

a.

Expenditures as a result of -gross negligence or willful
misconduct carried out by the Operator, for which it is
responsible under the terms of the Agreement.

c. Commissions paid by the Operator to agents.
Expenses for marketing or transportation of Crude Oil to a

location beyond the Point of Delivery as set out in the
Agreement.

Expenditure on any guarantee’ “which is -
terms of the Agreemeni

Indemnities, fines <.or. penalti or failure to comply with

contractually established ob!

the arbitration proceedings carried
the Agreement.

Expenses incurred-wi
out under the terr

Expenses incurred on the independent expert in accordance
with Article 2 of Annex C of the Concession Decree-Law.

The Petroleum Income Tax.

Fines and penalties imposed by the courts

Gifts or rebates provided to suppliers.

Gifts to authorities or high ranking angolan officers.

Expenditure on interest for loans, including charges on capital
during construction and charges on suppliers credit.

Expenditures on legal services incurred by Operator except for
those specifically set out in 2.3.8.

The costs and damages incurred as the result of the failure to

SAU
sign the insurance contracts established under the terms of
applicable Angolan legislation.

The levies and taxes on salaries and wages of workers
employed by Operator, under the terms of 2.3.1[(g).

2.6 Credits to the Joint Account under the terms of the Agreement.

Gross revenues from the payment of any insurance claim
when the original cost of the respective premium is
considered to be a recoverable cost in accordance with this
Article.

Any adjustments made by. tndnufacturers, suppliers and/or
their agents, received by, SONANGOL. jd its Affiliates and/or
any of the entities. ituti
their. Affiliates i
whose cost hadbeen previt
cost under the terms oft tl

sly a as a recoverable
rticle.

The revenues.-réceived from third parties, with the prior
authorization ‘of, SONANGOL, for the use of goods and assets
acquired by the Operator for sole use on the Operations of the
Contract Area.

The revenues from general administration activities and
support to Exploration, Development and Production carried
out by the Operator for the benefit of third parties with the
prior approval of SONANGOL.

The revenues from technical services (whose costs have been
charged to the Joint Account) provided to third parties,
including Affiliates of the Operator with the prior approval of
SONANGOL.

Rents, reimbursements or other credits received by the
CONTRACTOR GROUP, as a result of any expenditure made
under the terms of this Article but excluding those arising as
a result of any favorable award to the CONTRACTOR GROUP
in respect of the arbitration proceedings set out in 2.3.8.

$1
4.1

4.2

4.3

Article 3
Expenditure of Non Operators

Non-operator companies of which the CONTRACTOR GROUP is
constituted may only recover general and administrative
expenditures concerning the installation and operation of their
offices in Angola which were made with the prior approval of
SONANGOL .

Article4
Accounting Procedure for Expenditure
for the Purpose ¢ of BR ery of aoe

For the purpose of the rec + of costs under the terms of Article
procedure for the expenditure
ing out.of the Petroleum Operations in the
cordance with the principles

is ‘Annex, will be made as set out in the

incurred with the ca rr
Area of the Agreement
established in Article 2.of:
following points.

Exploration Expenditures will be registered in the accounts as fixed
assets and will not therefore be amortizable but will be considered
as charges under the terms of Article 11 of the Agreement.

Production Expenditures shall include a provision for costs of
abandonment, under the following terms:

a. Ninety (90) days before the beginning of the Year for which
the Operator forecasts that the cumulative production of each
of the Development Areas will lead to a situation in which the
recoverable reserves of these Development Areas at the end
of the Year in question represent less than:

50% of the declared recoverable reserves under 50 million
Barrels

or

92
30% of declared recoverable reserves above 50 million
Barrels but not more than 100 million Barrels

or

25% of declared recoverable reserves above 100 million
Barrels

the Operator shall provide SONANGOL with a technical study
for the alternatives for abandonment and the calculation of it’s
best estimate of the costs of abandonment in respect of each
Development Area for approval purposes.

«b. This calculation should be up to date and inflated by reference
to the estimated data forthe ‘plugging and abandonment of
Wells and the effec r ‘of the production
infrastructures in eath‘of the D élopiment Areas.

c. After the approval of SONANGOL and beginning in the Year
referred to above, the Gperator will calculate for each Quarter
the costs of abandafiment recoverable in such Quarter using
the unit of production method in accordance with the following
formula: i

Quarterly production _{(MMBBLS) _ Total approved costs

= Cost of
Declared recoverable reserves of abandonment
abandonment
minus the Cumulative Production minus the amounts
recoverable on
up to the beginning of the Quarter paid pursuant to
a Quarterly basis
(MMBBLS) paragraph e below

d. The amount calculated under the terms of paragraph c above
will be imputed as a Production Expenditure of the respective
Development Area, with this imputation not constituting a
direct expenditure for the purpose of imputation of the
Administration and Services Expenditures in accordance with
the provisions of 4.8 below.

33
4.4

45

46

e. - An amount which is equivalent to the amount calculated in
accordance with paragraph c above shall be paid by the
CONTRACTOR GROUP to SONANGOL no later than thirty (30)
days after the end of the Quarter in question.

Development Expenditures will be registered in the accounts as
follows:

a. Development Expenditures will be registered in the accounts
as fixed assets and the amounts will be increased by the
investment premium set out in Article 11 of the Agreement.

b. They will be amortizable at a rate-of twenty-five percent (25%)
per Year in equal yearly installments beginning in the Year in

re made beginning in the Year
the Development Area

whichever occurs fat

c. In the case of Developm ien Expenditures in respect of specific
works or projects.whdse’construction and/or execution takes
more than one-{1), yéar (works in progress), the amortization
of the expenditures in question will only commence during the
Year of completion and its classification as a permanent fixed
asset will then occur.

d. A full amortization of twenty five percent (25%) will be granted
in the Year in which the amortization begins, calculated in
accordance with the principles set out in the above
paragraphs.

Joint Development Expenditures for more than one Development
Area, after the respective imputation of Administration and
Services expenditure under the terms set out in 4.8 and following
subparagraphs will be divided up among the respective
Development Areas based on the proportional annual production of
each of the Development Areas.

The joint Production Expenditures for more than one Development

Area, after the respective imputation of the Administrative and
Services Expenditures under the terms set out in 4.8 and following

94
4.7

subparagraphs, will be divided up among the referred to
Development Areas based on the proportional annual production of
each of the Development Areas.

The Administration and Services Expenditures will be registered in
the accounts as follows:

The part of the Administration and Services expenditure in
respect of the construction or the acquisition of installations
or any physical assets for generic logistical and administrative
support for the activities of Exploration, Development and
Production which on account of their specific nature, high
value or slow period of extinction are susceptible to
capitalization, will be registered “in the accounts as fixed
assets.

These expenditu ortized at a rate of twenty five
per cent (25%) per Year,”:in’ equal annual installments,
beginning in the Year i ich they were made or the Year in
which the export of Crude Oil from the Area of the Agreement
takes place, whiehever occurs later.

In the case of expenditures in respect of specific works or
projects whose construction and/or execution takes more
than one (1) year (works in progress}, the amortization of
such expenditures will only commence in the Year of
completion and its classification as a permanent fixed asset
will then occur.

A full amortization of twenty five percent (25%) will be made in
the Year in which amortization commences, calculated in
accordance with the principles set out in the above
paragraphs.

Administration and Services Expenditures which cannot be
registered in the accounts as fixed assets on the basis of their
value, intangibility or rapid extinction by way of consumption
will be debited as yearly charges under the terms of Article 11
of the Agreement.
4.8 For the purposes of the recovery of costs under the terms of Article
11 of the Agreement, Administration and Services Expenditures will
be imputed each Year to Exploration, Development and Production
Expenditures in the following manner:

49

a.

The amount of annual depreciation of the Administration and
Services Expenditures registered in the accounts as fixed
assets in accordance with 4.7 a. above, will be registered in
the Exploration, Development and Production Expenditures
account in proportion to the direct annual expenditures by
each of these activities.

The amount of the Administration-and Services Expenditures
debited as yearly charges in.acéardance with 4.7 e. above, will
be imputed to Explorati Developrijent’ and Production
Expenditures in aceorddnce withthe’ method set out in
paragraph a. of.thi

.“Administration and Services
Expenditures madg-uitder the terms of the above paragraphs
will be considered? an indirect cost of the Exploration,
Development and roduction Expenditure activities.

The imputation of

For the purposes of recovery of the Development
Expenditures, the imputation of the amortization of the
Administration and Services Expenditure registered in the
accounts as fixed assets (indirect Development costs) will be
added to direct Development Expenditures and the total will
then be multiplied under the terms of number 4 of Article 11
of the Agreement.

The materials acquired by the Operator for the execution of the
Work Program and Budget in each Year, which are not immediately
used on the Petroleum Operations will firstly be registered in the
accounts under the heading of stock as established by the SIOP and
will only be imputed to the activities of Exploration, Development
and Production in proportion to their effective use or consumption
for the benefit of the Petroleum Operations of the Agreement.

4.10 The non used and/or consumed materials at the end of each Year

$6
4.11

will-be registered under the heading of stock and will not constitute
recoverable costs insofar as their eligibility as such depends on
their effective use or consumption, imputed and justified to the
activities established in the Agreement as centers for cost
recovery.

The materials classified by the Operator as strategic spare parts,
constituting a security stock for guaranteeing the satisfactory
carrying out of the Petroleum Operations in the Area of the
Agreement will be imputed to the activities of the Agreement in
accordance with the following conditions:

“S0NANGOL a list of the

a.
pare parts for the purposes
ification.
b.

c. Their imputation he centers of costs recovery established
in the Agreement will be made proportionally to their specific
use for replacement purposes or after four (4) Years
beginning from the Year of acquisition, whichever occurs
earlier.

d. In the case of the imputation referred to in paragraph c. above
being made by reference to the condition of the four (4) Years
elapsed, the imputation, in respect of the non used materials
on the Petroleum Operations will only be made with the prior
and timely approval of SONANGOL.

4.12 Insofar as the limit of the amount of Crude Oil for the recovery of

costs for a determined Year, is insufficient for the recovery of costs
which are recoverable for the Year in question in accordance with
Article 11 of the Agreement, the part of the Production and
Development Expenditures which are not recovered for the Year in
question will be carried over to subsequent Years until they are
totally recovered under the terms of Article 11 of the Agreement.

97
4.13 Insofar as it is found that the quantity of Crude Oil for recovery of
the Exploration Expenditures under the terms of Article 11 of the
Agreement is insufficient, the non recovered part of these
Exploration Expenditures will be carried over to the, following Years
until they are fully recovered.

4.14 In the case of the continued lack of sufficiency of Crude Oil for the
recovery of the Exploration Expenditures incurred in the Area of the
Agreement, these expenses will continue to be non recovered.

4.15 The recovery of the Expenditures referred to in this Article is
subject to the regulations on the recovery of costs and respective
limits established in Article 11 of the Ag

Registrati

cep detailed records of assets in
use on the Petroleum..Operations, in accordance with standard
practice in the activity jof Exploration and Production in the
international oil industry and will provide SONANGOL with a full and
detailed annual report on these assets under the terms of the SIOP.

5.1. The CONTRACTOR GROUP.

5.2 At reasonable intervals of time and at least once a year a full
inventory will be made by the CONTRACTOR GROUP, under the
terms of the Agreement. The CONTRACTOR GROUP will notify
SONANGOL with an advance notice of thirty (30) days of its
intention to carry out the inventory in such a way as for SONANGOL
to be able to exercise its right to be represented at the time of the
carrying out of the inventory.

5.3 The inventory procedures established by the CONTRACTOR GROUP
shall be notified to SONANGOL at the same time at which the
intention to carry out the inventories is notified in such a way as for
any recommendations which SONANGOL considers should be
necessarily taken into account in these procedures in connection
with the carrying out of inventories on assets belonging to it to be
so done.

98
5.4 Special inventories may be.carried out when there is any transfer,

6.1

7.1

8.1

to the procedures set out in the SIOP.

under the terms of the Agreement, at the request of the assignor,
provided that the costs of carrying out the inventory are borne by
him.

Article 6
Reports

The CONTRACTOR GROUP shall prepare and submit to SONANGOL
the financial, statistical, technical and personnel reports according

agreement between SON anes and the CONTRACTOR GROUP,

provided that they do not, itravene the provisions of the SIOP.
Alterations will be made_in writing and shall mention the date from
which they come into effect.

Article 8
Contractual Conflicts

dn the case of any conflict between the provisions set out in this

Annex and the provisions set out in the Agreement the provisions of

the Agreement will prevail.
Annex D
Corporate Guarantee

The present Annex is an integral part of the Production Sharing

Agreement (the "Agreement") dated —, 199 signed between
SONANGOL as one of the Parties and by
, and , as the other Party, as referred

to in Article 2 of the Agreement.

To: SOCIEDADE NACIONAL DE COMBUSTIVEIS DE ANGOLA

("PARENT COMPANY") represente hereby
declares that 7 = : ("LOCAL
COMPANY") is (wholly owned by}:(art i | the PARENT COMPANY.

ec content of the Production
Sharing Agreement for "Block {the “Agreement"), executed by
SOCIEDADE NACIONAL DE.“;GOMBUSTIVEIS DE ANGOLA U.EE.
("SONANGOL") and LOCAL.COMPANY and others and of the Concession
Decree-Law of the Counéil sf Ministers which approved the Agreement,
the provisions of which it acknowledges and accepts.

PARENT COMPANY unconditionally guarantees to SONANGOL the full
and prompt fulfillment of the obligations assumed under the Agreement
by LOCAL COMPANY, and any of its affiliated successors or affiliated
assignees, waiving all benefit or right which may under applicable Law, in
any manner, limit, restrict or annul its obligation under this Guarantee.

This Guarantee will not be reduced or in any manner affected by any delay
or failure of SONANGOL to enforce its rights, nor by bankruptcy or
dissolution of LOCAL COMPANY.

This Guarantee constitutes an integral part of the Agreement executed
by SONANGOL and LOCAL COMPANY, and others, as stated and referred
to in Article 20 of the said Agreement.

If LOCAL COMPANY should fail in fulfilling its obligations under the

Agreement, and if SONANGOL shall have communicated in writing to
LOCAL COMPANY such failure and the latter has not remedied or taken

100
the necessary steps to remedy such failures or deficiencies within a
reasonable period of time taking into consideration the nature of such
failures or deficiencies, then SONANGOL may demand of PARENT
COMPANY the fulfillment of such obligations in default. Demand on
PARENT COMPANY shall be made by delivering a letter to PARENT
COMPANY which includes a description of the unfulfilled obligations of
the LOCAL COMPANY and a statement of the amount to be paid or the
actions to be taken by PARENT COMPANY as a consequence of such
default.

Any disputes arising under this Guarantee shall be settled in accordance
with the arbitration provisions contained in the Agreement.

PARENT COMPANY

AGREED:

SOCIEDADE NACIONAL DE
COMBUSTIVEIS DE ANGOLA

By:
Titles:
Date:

LO4
Annex E
Financial Guarantee

The present Annex is an integral part of the Production Sharing

Agreement (the "Agreement") dated __, 199 signed between
SONANGOL as one of the Parties and by
and , as the other Party, as referred

—_—_______
to in Article 2 of the Agreement.

SONANGOL
SOCIEDADE NACIONAL DE
COMBUSTIVEIS DE ANGOLA
Rua 1° Congresso do M.P.L.A. 8
No. 8-4° Andar
Luanda, Angola

We the undersigned

("Bank") whose registered” office is located at
i represented by
eel hereby issue our

irrevocable standby Letter of Credit no. as follows:

We hereby authorize you to draw on us, for the account of
with head office in

("Company") up to an aggregate amount of US$ ,000,000 ("

million US dollars) subject to the conditions herein stipulated.

1. Any draft issued pursuant to this Letter of Credit shall be accepted
to the extent that Company has failed to comply with its. obligations
during the Initial Exploration Phase as provided in Article 15,
paragraphs 1, 2, and/or 6 of the Production Sharing Agreement for

Block dated between yourselves and Company
("Production Sharing Agreement"), which Initial Exploration Phase
expires on (unless extended) as provided in Article

6, paragraph 1 of the Production Sharing Agreement.

2. Any drawing under this Letter of Credit must be made prior to
by signed drafts drawn on

102
branch and must be accompanied by SONANGOL's written

statement certifying that:

(A} Company has failed to perform its obligations referred to
above for which SONANGOL has not previously drawn under
this Letter of Credit;

(B) the amount of the claim represents the obligation which
CONTRACTOR GROUP has not performed as specified in
Article 15 of the Production Sharing Agreement and the Side
Letter Agreement of even date; and

(C) Company has failed to pay the amount of the claim to
SONANGOL.

Any drawing under this Letter of Credit.must also be accompanied

by a copy of a letter from SONANGOL:to' Company including:
(A) a description of the unfulfil le obligatidhs’ and the ubetl to

(B)

of the letter; and -
(C) acknowledgment bys OmMpany for receipt of the notification.

This Letter of Credit shi be reduced as provided in Article 20.4 of
the Production Sharing Agreement. Each such reduction is to be
evidenced by written statement to be submitted by Company to the
Bank which statement shall indicate that SONANGOL has approved
the amount of the reduction being requested.

This Letter of Credit shall become effective on

and shall expire on or at such earlier time as
the total of the authorized reductions equal the original amount
guaranteed hereunder or the obligations referred to above have
been fulfilled, whichever first occurs.

All documents will be submitted to Branch which
will make the corresponding payments when and if the terms and
conditions stipulated in this Letter of Credit have been totally
satisfied.

This standby Letter of Credit is subject to the Uniform Customs and
Practice for documentary Credits, International Chamber of

103
Commerce Publication N° 500. This standby Letter of Credit shall
be governed and interpreted in accordance with the French law and
shall be subject to the exclusive jurisdiction of the courts of Paris.

We hereby engage with SONANGOL that all drafts drawn under and in
compliance with the terms of this standby Letter of Credit will be duly
honored if drawn and presented for payment on or before the expiration
date as provided in paragraph 5 of this Letter of Credit.

Bank

LO4
